Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 10 October 2002.
Colleagues, it is my sad duty today to mark the deaths of innocent people in two recent attacks. We still do not know the exact toll of casualties caused by the car bombs in Kuta Beach, Bali on 12 October. Our sympathy and condolences go to the families of all those 200 victims and more than 250 wounded. They were victims of a terrible crime which, on behalf of this Parliament, I condemn utterly. It is an unacceptable cost to pay for the lesson that stronger cooperation and constant vigilance are needed by all of us in the fight against terrorism.
The apparently unrelated attack in Vantaa, near Helsinki, that killed other innocents going about their business on the previous day, is also an act I condemn. I extend on your behalf our sympathy to the families of the bereaved.
I ask you now to observe one minute's silence as a token of our respect and sympathy for the innocent victims of these attacks.
(The House rose and observed one minute's silence)
Before we come to the order of business, I am pleased to take the opportunity to report to you something you will have heard about over the last twenty-four hours: the resounding 'yes' vote in the Irish referendum on the Treaty of Nice.
The vote was carried by a majority in all 42 national constituencies in the country, reversing the previous vote where 40 constituencies had voted 'no'. The message I would draw from that for our Parliament today is that the leaders attending the summit meeting in Brussels on Friday should now understand clearly that there should be no new roadblocks on the road to enlargement. The time to bring closure to enlargement is at hand. October's preparations for the summit meeting in Copenhagen in December now offer the opportunity to bring closure to this historic act of European reconciliation.
The final draft agenda, as drawn up by the Conference of Presidents at its meeting of Thursday, 17 October 2002 pursuant to Rules 110 and 110a of Parliament's Rules of Procedure, has been distributed.
Tuesday
As 70 individual amendments had been tabled to the report A5-340/02 by Mrs Grossetête on the Community Code for medicinal products for human use, in addition to the 132 amendments contained in the report itself, I had, pursuant to Rule 130a, after consulting its Chairman, asked the Committee on the Environment, Public Health and Consumer Policy to meet to consider the amendments.
A number of amendments, however, have been withdrawn in the meantime and a number are similar to those adopted in committee. In the light of these changes, it would be more appropriate for me not to refer the report back to committee, but to allow it instead to be voted in plenary.
Mr President, you are indeed right to specify that point. Initially, 70 amendments had been tabled since the vote in committee. According to the latest figures, we are now dealing with 52 amendments. Of these 52 amendments, around 30 were rejected by the Committee on the Environment, Public Health and Consumer Policy, and many others had already received a number of votes within the committee.
I do not think that an additional meeting of the competent committee would be of much benefit, and would not really allow the situation to be clarified. If the Members concerned are prepared to make the effort to withdraw the superfluous amendments, Wednesday's vote could be a great success.
Mr President, it is a very wise decision of yours not to require us to have another committee meeting. That starts the week on a good note.
However, you might like to ask somebody - I suspect it will be the inevitable Mr Corbett - to have a look at the Rules, because they are rather strange. They state that: 'When over 50 amendments have been tabled to a report, the President may, after consulting its chairman, request the committee responsible to meet to consider the amendments.' That leaves you and me looking through a lot of amendments that can sometimes be rather confusing. What we need is either to have a stringent rule simply stating: 'When over 50 amendments have been tabled to a report, the President must request the committee to meet again', or else to drop this. As it stands, it leaves it between the two of us. I am only happy to say that I support your very wise decision.
Discretion or not, Mr Corbett, please enlighten us.
Mr President, I too think it is a wise decision and it shows that it is right that there be flexibility in this rule. It is an option open to the President after consulting the chair of the committee responsible, to be used when it will be useful and not to be used when it will not be useful. The proceedings today have shown that, even when it is not used, it serves a purpose in putting on pressure for amendments to be withdrawn, thereby saving the rest of us a lot of time later in plenary.
Pursuant to Rule 111a I have received a request from the Group of the Greens/European Free Alliance for an extraordinary debate to be held during this part-session on the financing of the nuclear sector in North Korea in the context of the declared nuclear weapon programme. The Commission has announced that Commissioner Patten could address this issue on Tuesday at 9 p.m.
Mr President, ladies and gentlemen, at the end of December 2001, we voted on a report on strategy and organisation for energy development in the Korean peninsula, as a result of which we decided to participate in civil nuclear development in Korea.
Here I would like to mention three points from this report which, given what we have learnt over the past few weeks, are quite interesting. One of the recitals of this report read: 'whereas the European Union recognised KEDO as a major industrial project constituting a vital contribution to nuclear non-proliferation and peace and stability on the Korean peninsula and, following negotiations with the founder members, signed an agreement'. Nuclear non-proliferation has not been observed, as North Korea has even decided to develop nuclear energy for military purposes, as we have learnt.
Furthermore, we have once again, in this highly intelligent report against which the Greens voted - we said that it was impossible for Korea to maintain what it claimed to want to maintain. We said on page 9 of this report, in Article 16, that Parliament 'stresses, however, that it will continue to push for an appropriate Inter-Institutional Agreement (IIA) and that it reserves the right to block transfer of funds to KEDO at any point in the future'.
The last point I would like to highlight is this: '[we stress], in conclusion, that the DPRK will have to show evidence of good faith as the KEDO project progresses, in particular when the final IAEA verification is due', etc. This means that we need to discuss this matter, that we must call this agreement into question, that we must stop funding the civil nuclear sector in North Korea and that, lastly, we must fund a non-nuclear energy production sector for North Korea. Consequently, we must enter into this debate to do what the Americans have done, namely to stop funding the Korean nuclear sector.
Do we have a speaker against this request?
Mr President, the issue raised by Mr Cohn-Bendit is an important issue which the European Parliament has worked on not only during this legislature but also during the last one. The Council, under the Swedish Presidency, even addressed its concerns to Korea. We agree with the idea of dealing with this issue by means of a Commission statement and another by the Council in November. Not on Thursday afternoon of this week, without the participation of either the Council or the Commission.
Mr President, our group suggests that this debate take place on Thursday afternoon to avoid disrupting the agenda that was already set. We therefore suggest postponing this debate until Thursday afternoon. Otherwise, we are against including it in the agenda for Tuesday because we do not want to disrupt the agenda for that day.
Mr President, does this mean that there is an undertaking to consider once again the possibility of including this item in the November agenda?
That is a matter for your group and the other groups to decide at the Conference of Presidents.
The next item on the agenda is the Commission statement on the Stability and Growth Pact.
This is important because it is so closely related to the economic and monetary policy of the Union, because it is an incentive for structural change in budget management in many of our economies, because there is an economic slowdown and because it has provoked a debate about how to respond. It is important that if we launch a debate on this, that we do so in very calm, rational and strategic terms.
In recent days there has been considerable controversy on this matter, not least sparked by remarks published in the newspaper le Monde. I know that many colleagues in the House were anxious that we should be able to debate this matter briefly today, at the beginning of the week. I am pleased that the President of the European Commission is here today to make a statement on behalf of himself and the Commission on the matter and then to open a short exchange of views.
Mr President, ladies and gentlemen, I stand before you today at a time when we are all in good spirits and full of confidence in Europe's future. By approving the Treaty of Nice with a large majority, the Irish people have clearly indicated their support for the ideals and projects of the European Union. I wish to express my thanks to the Taoiseach, Bertie Ahern, and to President Cox for their work. With this result under our belts, we can embark even more confidently on the final stretch of the road to Copenhagen and final endorsement of enlargement.
Mr President, ladies and gentlemen, it is with pleasure, with great pleasure that I accepted your invitation to come to Parliament today together with Commissioner Solbes, who will give you an overview of the measures taken by the Commission and the current state of the economy. I am very pleased to be here today to discuss with you the coordination of economic policies and the Stability and Growth Pact, in particular.
What I have to say is simple. Economic and Monetary Union needs rules that are clear, effective and, above all, respected. To achieve this, we need an authority that can act to protect the common good with due regard for the rules defined in the context of interinstitutional cooperation by adjusting economic policy to changing circumstances.
The Stability and Growth Pact has been and remains extremely important for Economic and Monetary Union. The Commission, as the true, faithful guardian of the Treaties, has carefully monitored its implementation and will continue to do so in the future. As the Italian Prime Minister who promoted and approved the Stability and Growth Pact and led the country into the single currency, and now as President of the Commission, I am a committed, firm believer in the value of the rules that underpin Economic and Monetary Union and the Stability and Growth Pact. I am a staunch defender of these rules, this Union and this Pact.
Economic and Monetary Union has brought tremendous benefits both for the countries subscribing to it and for the other European Union Member States. Gone are the days of the huge deficits common in the 1990s. Gone are the days when national currencies were exposed to the ups and downs of speculation.
Along with these benefits, however, Economic and Monetary Union brings specific responsibilities. Responsibilities for everyone - Member States, European institutions and ordinary citizens. With a single currency, the euro, each Member State's growth and jobs will depend not only on what is now our common monetary policy but on their own fiscal policies too.
Stability is the prerequisite for growth and employment in Economic and Monetary Union. The Stability and Growth Pact has been the cornerstone for promoting and managing the culture of stability so successfully introduced with the Maastricht criteria.
Nevertheless, awareness of the extraordinary things the Pact has already brought about and will continue to bring about in the future should not blind us to the limitations of the institutional framework in which we have to apply it. Still less does it mean enforcing the Pact inflexibly and dogmatically, regardless of changing circumstances. That is what I called - and still call - 'stupid'.
I do not think that it is the role of the Commission or of myself as President of the Commission to apply rules in that way. Neither the Commission nor myself have been appointed to enforce rules blindly, ignoring their limitations. The European citizens have a right to be informed, and we have a duty to tell them what we think is right, what we think works, and what, on the other hand, we think could and should be improved.
Politicians like yourselves, economists, bankers and businessmen, with whom I have discussed this matter a thousand times, have been saying for months and continue to say in private and in their everyday conversations the same things that I said openly and frankly in the interests of our institutions' credibility. It is therefore time that we started to say in public what we say amongst ourselves in private.
The public mistrusts us and our institutions not least because they suspect that that only minor matters are aired in public and that the truly important decisions are taken behind closed doors. I am therefore pleased and proud that Parliament should be at the heart of this debate today.
The Pact is, as it should be, simple, but the situations to which the Pact applies are complex. One of the responsibilities of the European institutions is therefore to be aware of the complexity and diversity of the economies of the Member States - applying the same criteria to large and small alike - just as we have the responsibility to keep track of developments here in Europe and in the rest of the world. Indeed, we could hardly be unaware of the downturn in the economic cycle in Europe and worldwide. This downturn is so marked that a substantial part of the global economy could be in danger of experiencing the kind of deflation that we thought we had put behind us.
At the same time, we realised that the Pact had not prevented some Member States from adopting fiscal policies incompatible with the objective of stability. What were we meant to do in the circumstances? Were we meant to adopt an inflexible approach, trying to force the countries with the biggest deficits to stick to their budgetary targets regardless of the changing economic situation? Should we have made a further mistake, so compounding the mistakes made in the past when countries that had not balanced their budgets missed the chance offered by growth to balance the books?
That, ladies and gentlemen, would have been the wrong way to implement the Pact. Taking that approach could have jeopardised the economic prospects not just of the countries concerned but of the whole of Europe too, for we are bound together by the single currency. If the European institutions had tried to impose objectives that were no longer realistic, they would now be accused of endangering growth and jobs.
I, however, want Europe to win both battles - stability and growth. What a tragedy it would be if, in our endeavours to win the stability battle, we lost the trust and backing of our citizens, the trust and backing that are the foundations of the European democracy you represent.
(Applause)
This is why, last month, we floated ideas for making adjustments and introducing more sophisticated criteria for applying the Pact with a view to making it an increasingly valuable instrument for promoting stability and growth.
We suggested setting objectives that would restore balance and creating instruments to track progress. To bridge the gap at this critical moment, we also suggested giving countries in need of adjustment more breathing space, setting out a more realistic course of action for consolidating deficits.
We are talking about criteria that will ensure both stability and growth. Indeed, they will allow stability and growth to boost each other. We are talking about criteria that apply to all the Member States, both large and small, to the benefit of all the countries of the Union. Moreover, ladies and gentlemen, these ideas are completely in line with what we have been saying for a long time.
Last year, in our communication on strengthening the coordination of economic policies, we proposed a number of major improvements within the present institutional framework. As you will doubtless recall, we proposed developing information and economic analysis concerning the eurozone, improving the system of statistics we use, clarifying the principles common to fiscal and structural policies and, lastly, making our decision-making system more efficient.
Looking specifically at the recent case of Portugal, which was obliged to revise its own statistics substantially, I should like, in particular, to highlight the obvious importance of a proper system of controls on budget-related statistics.
We shall act in line with this approach when, as required by the conclusions of the Barcelona European Council, we put forward proposals shortly for improving both the transparency and the discipline of the Pact together. We shall do so by trying to clarify both the underlying principles of the Pact and the basic principles that should underpin national budgetary policies, thus taking the reality of European economic integration fully into account.
For instance, we shall show that the need for clear rules can be made compatible with recognition of the fact that the Pact's rules apply to different countries in different situations as regards levels of debt, financial burdens arising from the ageing of the population and the urgent public investment requirements.
If we apply the Stability and Growth Pact like this, it will truly come into its own as an instrument for coordinating economic policies, above and beyond its purely disciplinary aspects. It will, at last, become an instrument that is fully compatible with the growth and employment strategy adopted by the European Council at Lisbon two years ago, a strategy that Parliament has always supported wholeheartedly.
New and better rules are not enough, however. In order to protect the European Union's common interest, once such rules are approved, we will need the capacity to implement them too. If we really want to solve the problems of growth and employment in Europe, we must achieve more intelligent - and more effective - coordination of economic policies, including the necessary structural reforms, coordination which is more easily implemented.
(Applause)
The distribution of responsibilities for coordination of economic policies must be clearly defined. Europe's citizens must be sure that the system is in safe hands, hands that are capable of supervising the system and ensuring consistency, both in quiet periods and, even more so, in times of difficulty and crisis.
As I am sure you will remember, ladies and gentlemen, two years ago, I raised this issue before you and I have come back to it on several occasions since then. We need an authority that has the power to supervise the system in a way that is both rigorous and intelligent with due regard for the complexity of our economies, an authority that is capable of intervening in defence of the common good, so that each Member State can adopt the economic-policy measures necessary to prevent its economy from having adverse effects on the economies of the other Member States.
Only a strong authority can both apply the rules strictly to prevent behaviour that is off-course and adapt the rules to changing circumstances, where necessary.
I want to make this point even clearer. Budgetary policy is the responsibility of the authorities of the Member States. That is true today and it will continue to be so in future. For its part, the Commission is an institution whose sole mandate is to work for the common interest of Europe while respecting the full equality of all the Member States.
By its very nature, the Commission is therefore naturally suited to the role of steering, on the basis of the mandate and the rules established by the Council and subject to Parliament's control, the system that must ensure the coordination of economic policies on a Europe-wide scale.
There are plenty of examples to support the idea of giving responsibility to an independent, impartial referee such as the Commission. Today, I will mention only one, and the case in question is relevant precisely because it is very controversial. It concerns the early warning the Commission proposed to the Council a few months ago. As you will all remember, the proposal was not taken up, despite the fact that both the Council and the Member State directly concerned agreed on the substance of the Commission's proposed measure and, in fact, appropriated it.
In any case, the shortcomings of the decision-making mechanism are still there for all to see. That is why the Commission's first formal contribution to the work of the Convention included proposals to prevent such situations from recurring in the future, suggesting that the responsibility of the authority to issue such early warnings should be enshrined in the Treaty. The Commission also proposed that the Treaty be amended to incorporate the coordination of economic policies more fully within the framework of interinstitutional cooperation guaranteed by the Community method. Lastly, the Commission put forward proposals for addressing in full the need for unitary representation of the euro in international organisations.
Those, ladies and gentlemen, are the proposals we put forward within the Convention. However, there is nothing to stop us adopting some of those proposals as of today. Indeed, the changes are of great importance now and they will become even more important with the impending enlargement of the Union. We therefore call upon the Council to consider these proposals as a matter of urgency. In the meantime, we will continue to uphold the Pact's current rules staunchly, fulfilling our responsibility to propose the improvements we regard as appropriate when and where this proves necessary.
I am especially grateful to Parliament for giving me the opportunity today to discuss an issue of such vital importance before the representatives of the peoples of Europe. European monetary and economic policies cannot and must not be discussed behind closed doors. A democratic Europe, the democratic Europe we all want must be a Europe where the policies that affect wealth, employment, growth and development are an essential part of open political debate.
Within the Convention, the Commission has made every endeavour - and will continue to do so - to point out intelligent ways of establishing a centre of responsibility and authority in the system for the coordination of European economic policy. I call upon you, ladies and gentlemen, to support these efforts.
(Applause)
Mr President, I would like to say firstly that this is a very appropriate time to discuss the framework for fiscal policy within our Economic and Monetary Union.
I share President Prodi's conviction that the Stability and Growth Pact is an essential regulatory framework within the Union's institutional system, which provides the Member States with rigorous but flexible rules so that the Union can confront the challenges in store in the short, medium and long terms.
Over the last four years, the Commission has reiterated that respect for the medium-term budgetary balance rule is the best way for fiscal policy to play its stabilising role within the economic cycle. Of course, we must place more emphasis on cyclically adjusted balances when we analyse fiscal positions, and this is the approach our work has been taking. By acting in this way, it will be easier to prevent expansive fiscal policies when the economy's growth is strong and therefore we will be able to implement non-restrictive fiscal policies in periods of low growth.
The Pact has also provided us with an appropriate framework to confront the challenges of fiscal policy in the medium term. We all agree that tax and spending reforms are essential in order to increase potential growth in the Union, and the Commission has stressed that a correct interpretation of the rules of the Pact provides an appropriate reference for assessing whether these reforms really improve the quality of public finances.
Finally, the Pact has also demonstrated that it is able to incorporate our long-term challenges, especially those relating to the ageing of the population. A majority of Member States are now in a good position to allow fiscal policy to play an anticyclical role in the current economic situation, in which the forecasts suggest a slower growth than that foreseen at the beginning of the year. The average growth in the eurozone in 2002 will be less than 2% and next year we hope to achieve average potential growth.
In this economic situation, the unexpectedly low growth can be explained, only in part, by the deviation from the budgetary objectives set at the beginning of the year. In some countries, excessively optimistic forecasts of revenue and expenditure trends have had an influence, but also certain deviations from the intended policies. Consequently, this year the budgetary deficits in the zone will be equivalent to more than 2% of GDP, instead of the 0.9% forecast.
In accordance with this thinking, and in accordance with the vision of the Pact which I have just described, President Prodi and myself presented a strategy on how to confront the current budgetary challenges at the end of September. In order to improve the implementation of the Pact and at the same time take account of the complexity of economic reality, we proposed a strategy based on four points: firstly, the deficit limit of 3% of GDP is, and will continue to be, obligatory, and any violation of that threshold will require corrective measures on the part of the Member States concerned; secondly, the objective established by the Pact of a budgetary situation close to the balance of the surplus in the medium term, as well as adjustments aimed at the same thing, must be interpreted in terms of an adjustment of the cycle; thirdly, the countries that have not yet achieved the objective of a budget close to balance must achieve a reduction of their structural deficits of half a point of GDP per year, as a minimum; and, finally, in years of strong growth, any procyclical flexibilisation of the budgets, which may lead to non-compliance with the rule of budgetary balance, must be considered a violation of the provisions of the Pact.
These four principles strengthen the application of the Pact and explicitly incorporate the effects of cyclical development into budgetary monitoring. I am pleased that two weeks ago, in Luxembourg, the Ministers of the Eurogroup adopted a similar position and supported this proposal. Except for France, all the countries, including those in a situation of deficit, have accepted this approach and are making efforts to implement it from 2003.
The budgetary situation is particularly difficult in four countries which were not able to consolidate their public finances during the period of strong growth: Portugal, Germany, France and Italy. The deficits in some of these countries are dangerously close to, if not above, 3%. I am aware that an adjustment is required in these countries in order to achieve a situation of substantial budgetary balance, but I also believe that carrying out this adjustment is crucial so that each country can create sufficient room for manoeuvre for the automatic stabilisers to operate fully.
In the case of Portugal, last week the Commission took a series of important decisions in relation to the excessive deficit procedure and, in our opinion to the Council, we concluded that such a deficit exists in Portugal. There are indications that Germany will exceed 3% deficit in terms of GDP. In France, the deficits in question are dangerously close to 3% and no significant change is expected next year. In Italy, leaving aside the significant departure from the objectives set, the apparent interruption in the reduction of the still very high levels of debt is cause for concern. If the official notifications or data in the possession of the Commission confirm those perspectives, as we agreed in the Amsterdam Declaration, the Commission will apply the provisions of the Treaty.
These are the comments I wanted to make on behalf of the Commission on the economic situation and the budgetary forecasts. I am delighted to share them with you, as representatives of the European citizens, as we have done on previous occasions and of course I am happy to reply to any of your questions or concerns.
That is an interesting set of introductions for what I am sure is going to be an interesting debate.
Mr President, Mr President of the Commission, Commissioner, ladies and gentlemen, I would like to begin by congratulating you, Mr President, on what has happened in Ireland. You have had an incredible fight, with the support of many Members of this House, to all of whom I would like to express my gratitude. I would also like to thank the Irish members of my group and of Fine Gael, which is in Opposition, and whose sense of responsibility to Europe led them to decide unequivocally in favour of a Yes vote. That is a success also for you, Mr President, and I would like to offer you my warm congratulations. It is a success for us all!
Life brings situations about which it is no pleasure to have to speak. Today is one of them. Whilst wishing to place on record my personal regard and fondness for Romano Prodi, the President of the Commission, as a person, I have to add that we are dealing here, not with relationships between people, but with the acceptance of responsibility. That is why an overwhelming majority in my group is of the definite opinion that something has happened that must not be allowed to repeat itself in the same way.
(Applause)
Last Friday, the President of the Commission had this to say to Le Monde:
Mr President, I would first of all like to thank the President of the Commission, whose appearance was requested by my group on Friday morning having seen the statements he had made to the Le Monde newspaper, for having agreed to come to the appropriate place to explain his position; the European Parliament.
Since then, two important things have happened: one, that a referendum has been won in Ireland - I think we should be happy about this; and the other, that the euro is remaining stable. In other words we are not on the brink of disaster.
I must say that we in my group have read the comments in Le Monde carefully and we believe that the President has made a series of observations on current issues which we largely agree with. We would have preferred him to have said these things here, instead of in a newspaper, but that is what happened.
The point is that we have a Pact which is not just a Stability and Growth Pact but also a Growth Pact and we have to fulfil the Stability and Growth Pact in order not to end up in the same situation as President Bush Senior, when he lost to Clinton, when he said to him: it is the economy, stupid.
This is the current situation. We have a strategy, the Lisbon Strategy, and it must be applied, and to this end our economic policy must be intelligent. The Stability and Growth Pact was created 10 years ago, last century, but it must now be applied in light of new circumstances in which we have monetary union, when ten years ago we did not have it. This is the decisive factor, and it must therefore be applied with intelligence and flexibility, as the Commissioner has quite rightly explained. I cannot defend Mr Solbes more than Mr Poettering, but at least I support him on this point.
There is a question which he has not dealt with and which was raised at the EPP Congress in Lisbon. It is as follows. In the end they asked themselves: whose fault is all of this? And they concluded: the Socialists, who have led us to this situation. Well, now we have promises of fiscal reforms, as if they were a lottery for everybody, on the part of the parties of the Right in Europe, and not only in the small countries, Mr Poettering. I have heard Mr Solbes talk about France and Italy; if you think France is a small country, then you are making truly revolutionary proposals.
We therefore have to bring the Stability and Growth Pact up to date by insisting on growth. We must also - and there have been proposals in this regard from the President and the Commissioner today - improve an instrument which by definition is crude, if I can use the word 'crude' or 'inflexible', rather than stupid. And the Commission must present proposals which allow Parliament to carry out its duties.
I have heard the President and the Commission talk about their relations with the Council and in particular Ecofin, in its euro dimension, but it would be useful if they could tell us how they believe the European Parliament should participate in the taking of the important budgetary and economic decisions. I believe that is our obligation, and we must be there.
I will end, Mr President, by saying that very specific proposals have been presented to the Convention in application of the early warning mechanism representing the euro. The broad guidelines for economic policy must also have a dimension which allows Parliament to participate. It is my understanding that in the Commission the governments are turning a deaf ear to this proposal. I believe that in this regard we must support the Commission and demand more capacity for initiative.
Mr President, Commission President Mr Prodi described the Stability and Growth Pact last week as 'stupid, like all decisions which are rigid'. Commissioner Lamy is also on record as having described the pact as 'medieval'. Aside from the questionable wisdom of using such strong language, especially to a newspaper from the country which is doing the most damage to what remains of the credibility of the Stability and Growth Pact, one begins to wonder whether this is part of an orchestrated campaign.
My question to the Commission President is this: in making your remarks to Le Monde - and you have said that you stand by every word - was it your intention to launch a debate on how to reform the Stability and Growth Pact? If so, that is a debate we welcome, but surely a debate which would better have been conducted some months ago. Had the Commission acted more firmly then, using the licence that we gave you when we invested you, its own authority and that of the Stability and Growth Pact might have suffered less damage.
In the current circumstances, no change is clearly not an option, but two principles must guide us. The first is that a well-run economy and a stable currency require taxes and spending to be in balance over the course of the business cycle. The second is that the rules are the same for all countries, large or small. Those principles are at the heart of the Stability and Growth Pact and my group expects them to be the starting point for any reform.
If today marks the beginning of a debate on how to improve and strengthen the Pact, what reforms do we need to give it renewed credibility? First of all let us be clear on what we should not do. We should not call into question the 3% limit for deficits as we hit hard economic times. If countries do not pay off their debts, then we will all pay the price in higher interest rates and a weaker currency.
The Liberal Group agrees with Mr Prodi that the Stability and Growth Pact must be applied intelligently. That is why we supported the Commission's decision to allow two more years for countries to return their budgets to balance, because growth had been slower than expected. But we must not forget that postponement to 2006 came with strings attached in the form of a requirement to reduce structural deficits by 0.5% year on year. The Liberal Group believes that a new target for the structural deficit should be included in the Stability and Growth Pact. That would increase pressure on governments to reduce their deficits in their good times so that they can allow borrowing to take the strain when times are bad.
On that analysis, any intelligent interpretation would clearly conclude that France's recent budget makes no effort to reduce its structural deficit and is clearly in breach of the Stability and Growth Pact. France must therefore face an early warning. That is what we would like to hear from the Commission today. When the Commission brings forward a proposal for such an early warning, then it will help to restore credibility to the Pact.
The Liberal Group agrees with you, Mr Prodi, that the Stability and Growth Pact needs authority behind it to apply it. That is why we call for the Commission to have the power to issue early warnings against countries which are breaching the rules, whether Finance Ministers agree or not. Only if the Pact has a strong policeman can Member States be forced into taking corrective action while they can afford to.
Let us be clear. We will not support any reforms to the Stability and Growth Pact which undermine the basic principles of fiscal responsibility and equality before the law. The end point of reform must be a strengthened Stability and Growth Pact which punishes fiscal largesse and rewards countries which run their budgets responsibly. Judging by the warm welcome which Francis Mer, the French finance minister, gave to your remarks in that interview, I fear that France will feel empowered to flout the rules. If you wish to have the authority to enforce the Stability and Growth Pact, then you must earn that authority by acting promptly against France and any other countries which might be tempted to follow their example.
Mr President, Mr Prodi, we owe you a big thank you. It took courage to say that the Stability and Growth Pact is stupid, and you have shown even more courage today in persevering and clearly defending your point of view.
We now need to go further, and revise this Pact and set a new objective. The Pact is stupid when your house is on fire, and you are right, we must stop burying our heads in the sand. The financial crisis is even more serious in Europe than it is in the United States. We must be prepared for at least two difficult years of restructuring, with the inevitable social consequences that this will entail. And we will not be able to overcome this crisis without strong public initiatives, which will require use of the budget.
The Pact is also stupid when the Union is moving away from the Lisbon objectives, as you mentioned. It is stupid when enlargement would require a Pact for the countries joining the Union to bring their economies into line with those of the current Member States, with practical solidarity.
A Stability and Growth Pact worthy of the name would protect public spending of general interest, put a stop to fiscal competition that scorns ethics and effectiveness, provide the Union with a real budget, and guarantee the Member States' capacity for action, while maintaining a discipline of control over public debt.
Mr Prodi, you are demanding that the Commission be given real authority over the coordination of economic policies, but we want more than early warnings and the authority to take corrective action. What we want most of all is for the Union to adopt an economic policy that addresses the current economic situation and sustainable development, and although the Commission is in effect the only executive body designed to promote common interests, it does not yet have the necessary culture and legitimacy to implement an economic policy
That is why we are protesting so that the future constitution of the Union clearly establishes a new legitimacy and political will. The Union would no longer be merely a marketplace but would participate in societal choices and concepts relating to the public economy. Its mandate would come from the people and the powers of civil society, and parliaments would be set up to draft and monitor decisions.
(Applause from the left)
Mr President, it is with joy and great pleasure that I would like to award you the order of merit of the dissident thinkers' club of which I have been the president for some years.
Finally, thanks to your politically incorrect intervention - as shown by the reactions of some of those on the right - I felt we might actually be able to hold a real debate on the economic, social and environmental governance of Europe. Furthermore, Mr Herzog is right to say that the Commission's responsibility for this very economic, social and environmental governance of Europe must be anchored in the Convention.
Let us stop being so hypocritical! When governments get into debt by taking the wrong decisions, we must tell them they have taken the wrong decisions. When France is incapable of reforming its agriculture sector, following the Commission proposals for agricultural reform, we must say so. When Europe, or Member States, take the wrong decisions on energy, we must say so. There is, however, one thing we must put an end to if we want to avoid a situation where the citizens reject our Europe - which, let it be said in passing, has once again scraped a victory in Ireland - reforms cannot operate solely on the basis of the proposals of banks and employers, without considering those who, either now or in future, have to live with them. These reforms must be socially, environmentally and economically equitable throughout society.
That is exactly what is meant by saying that this Pact is stupid. Let us take the example of Germany, Mr Poettering. Your great candidate has called for Mr Prodi to resign. On behalf of whom or what would Mr Stoiber call for Mr Prodi to resign? Why did you not have the courage to repeat, here, in this House, in front of Mr Prodi, what your candidate said? I would have liked to hear you repeat the same thing. We could have laughed about it together.
Secondly, I would like to know whether a country like Germany, which spent 600 billion in transfers from West to East for the unification, should be treated in the same way as any other country, be it small or large? Should the fact of having carried out these transfers, of paying pensions to people who have never contributed to the pension scheme, be taken into account, yes or no?
Let us stop being hypocritical and, finally, let us thank Mr Prodi for having opened the debate. Let us continue! The dissident thinkers' club will relaunch this debate in an even less stupid way than Mr Prodi.
(Applause)
Mr President, President of the Commission, ladies and gentlemen, today, then, the two pillars of the economic and monetary system, namely the Stability and Growth Pact on the one hand and the European Central Bank on the other, are being called into question, simultaneously, for the same reasons: intransigence on the part of those in charge and lack of flexibility with regard to means. The diagnosis is clear, however, and the remedies are within our reach.
The slowdown in growth has intensified over the past few months and the euro-zone deficit has risen from 0.2% of GDP in the year 2000 to 1.4% in 2001. While companies are desperately in need of funding, the directors of the European Central Bank, confronted with the threat of deflation, have shown themselves to be intransigent and blinkered, refusing to lower interest rates, as if inflation were the threat. It is true that the only mandate they have been given is to combat this threat. Economic development and social progress are not their concern.
As for the Stability and Growth Pact - and I would put 'growth' in inverted commas - the supporters of a federal and bureaucratic Europe, faced with delays in the implementation of structural reforms at a time when there was growth but the governments were run by social democrats, aim to penalise governments that have inherited a difficult situation and intend to reduce taxes and charges to relaunch the economy and implement structural investments. This theoretical threshold, however, contrary to the powers granted to the European Central Bank or the rules on the euro, has never been the subject of popular consensus.
As the Members of the Commission have suggested, we could easily postpone the reduction of the deficit by two or three years, as we all know it is easier to reduce the deficit during a period of growth. The defenders of the dogma, however, as we have seen once again today, are opposed to this because in the eyes of federalists, it is one of the main symbols of the supranational integration that has been achieved. I am telling you - I did not interrupt you, Mr Cohn-Bendit, please grant me the same courtesy, you have ample opportunity to speak - you are free to ignore these problems, to turn a blind eye. These problems foreshadow many others, as proof is currently being provided that here, as elsewhere, the freedom and responsibility of the Member States remain the building blocks of realistic European construction. That is what is at stake and that is what will have to be settled.
Mr President, to my great surprise, I read in the paper at the end of last week that the President of the Commission referred to the Stability and Growth Pact as 'stupid' in an interview. I hoped that this was a misunderstanding but unfortunately, President Prodi persists in his opinion and is repeating his statement, which is, to say the least, injudicious. Clearly, statements of this kind call into question the Commission's policy on the implementation of the Stability and Growth Pact..
We created this Stability and Growth Pact less than five years ago. The Pact's implementation benefits from clear and simple decision-making. Unambiguous sanctions are also required. Discussions about the Stability and Growth Pact and the possibility to improve the Pact are necessary, but these discussions should not put the Stability and Growth Pact's credibility on the line. Exposing a difference of opinion between the parties involved to the outside world spells, in fact, the end of the Stability and Growth Pact.
I should like to hear from Commissioner Solbes how he will be discussing the Stability and Growth Pact's rules in a sensible manner, and in this framework, I should like to find out from the Commission what measures it intends to take in order to present the Member States' budgetary issues in an adequate manner. The European economy does not benefit from constant arguing between the parties involved about the rules of the Stability and Growth Pact. If it continues in this vein, we are at risk of creating an instability pact, and surely this is not what we want.
Mr President, one of the following is true. Either your statements are the result of collusion with individual Member States, in which case we can expect no transparency from the President of the Commission but rather what could be described as a Machiavellian approach to politics, not one advocated by the University of Bologna - if that is the case, tell us more - or else your actions and endeavours resemble those of a Pope informing us that, actually, the virgin birth is just the Church's little joke. If your intention was to launch a debate, as Mr Watson has suggested, then tell us the whole story, tell us, admit that the European economy's real problems are not the result of the Pact and its alleged rigidity but are caused by unresolved structural problems, by the inability to reduce current public spending, which serves merely to nourish bloated administrations, by the inability to reform the welfare state, particularly pension systems, to eliminate the excessive rigidity stifling the labour market and enterprise or to progress along the road of privatisation and liberalisation.
It is no coincidence that the countries in the greatest difficulties are precisely those which have been most reluctant to adopt ambitious reform programmes in recent years. This is what we want you to tell us, President Prodi, in this debate or next time you are interviewed.
Mr President, ladies and gentlemen, Mr President of the Commission, although I very much welcome today's debate, I would like to put it on record that I see the summons to you, Mr President of the Commission, to come to Parliament today, as amounting to a blue letter in response to your latest utterances on the Stability and Growth Pact. A glance at history shows us that every currency union lacking the backup of political union failed. The EU is not yet a political union, and so the Stability and Growth Pact is what might be termed a stopgap, an imaginary European Finance Minister. Demolish it, and you imperil monetary union.
The Stability and Growth Pact is not stupid, but casting doubt upon it is irresponsible and indeed negligent. The Stability and Growth Pact is an effective tool to counteract budgetary folly, a workable substitute for the common EU budgetary policy that, for the foreseeable future, does not exist. The Stability and Growth Pact is neither complicated nor rigid; it is flexible and simple enough, with its rule of no new debts in good times and up to 3% of GDP room to manoeuvre in bad ones. Most of our States abide by the Stability and Growth Pact. Why, I wonder, are the majority in Europe taken to be the stupid ones, just because a few have problems and either have not done their homework or do not want to do it? As they say, people who do not take themselves seriously are not taken seriously by others. What are people, the public and the candidate countries to be guided by and be able to hold fast to, if the Commission, as guardian of the Treaties, and Member States, declare constitutional principles to be optional and sacrifice them to convenience and to the opportunism entailed in making policy on a day-to-day basis. Running up debts may be opportune in the short term, but, in the long term, the debt trap jeopardises growth and employment, stability and social cohesion.
Ladies and gentlemen, I would like to use this minute and this debate to express gratitude and congratulations to the Board of the ECB and its President, Wim Duisenberg for their steady hand and for being an anchor of stability. I would, though also like to tell the President of the European Central Bank that, when rain comes pouring in through the roof of a house, or water breaks into a ship, the caretaker or the captain must not go. I beg Mr Duisenberg to call off the early retirement he has already announced, and to stay put. I want to spare us a debate at the present time as to whether a country that openly defies the Stability and Growth Pact has any sort of moral right to propose a candidate as his successor.
Ladies and gentlemen, Mr President, you said on Radio Europe 1, and repeated today, that you were calling for a central institution to coordinate the eurozone countries' economic policies. I do not believe that we need a new institution. We have one - the Commission! Your task is to strengthen it rather than weaken it. Your task is to implement the Treaty rather than to undermine it, and use enhanced coordination to make the objectives realities. Ladies and gentlemen, we need more trust and less troublemaking. My group is therefore showing the yellow card to all those who cast doubt upon the Stability and Growth Pact. If anyone misunderstands that, we will have to show them the red one!
Mr President, the application of the Stability and Growth Pact has ended up in a dead end, because it has wrongly focused on current budget deficits rather than on the structural deficits, which are what really matter. How long the Commission has taken to admit this! I would like to remind you that this Parliament took the view in 1997 that the Stability and Growth Pact had to be flexibly applied, and there was a majority across the group boundaries in support of this.
The Stability and Growth Pact is basically suited to being used as an instrument to coordinate European finance policies. The Economic and Monetary Union needs a regulatory framework, one that, when flexibly implemented, is able to take market trends into account. A rigid interpretation, on the contrary, would let budget deficits increase as a result of the ensuing more pronounced tendency to cyclical weakening and the associated reduction in revenues and increase in expenditure.
The automatic stabilisers must, though, be applied by all, and comprehensively, when the economy as a whole is going through a slack period. Their use should not be tied to good behaviour clauses that cannot be made good, or else the goals of the Lisbon process - competitiveness, full employment and social cohesion - will be out of our reach.
A balanced budget aims for the mid-point of a cycle, and this objective must always be considered against the background of the conditions of the economic climate. That is why neither the Treaty nor the Pact envisage permanent precision or provide for a binding timetable, nor would such a thing be compatible with any interpretation of the Pact that accorded with its purpose.
What is unsatisfactory about the application of the Pact is the fact that it puts too little emphasis on economic growth, which means that a distinction has to be drawn between deficits that result from current expenditure and those arising from productive capital expenditure. This could be done if European financial policy were to be guided by reference to the structural deficit. Only then will the Stability and Growth Pact be able to play its part as a positive instrument of coordination. That includes, however, efficient coordination of economic policies, with Parliament involved. On this also, Mr Prodi and Mr Solbes Mira, I look forward to the Commission coming up with an unambiguous initiative.
Mr President, we requested this debate because we wished to state that it is time to suspend the Stability and Growth Pact in order to conduct a review of its irrational and incongruous criteria for nominal convergence, which do not take account of the problems and difficulties facing the Member States or their differing levels of development, which are a factor in making their economic problems worse and in hindering growth and the implementation of Community strategies on employment and on combating poverty. This became clear at the first round table on social exclusion held by the Presidency and the Commission last week in the Danish city of Aarhus, and in which I took part in my capacity as rapporteur for the European Parliament.
Now, following the statements made by Commissioner Lamy and the Commission President, Romano Prodi, I can say that we agree with these statements. This Pact is indeed stupid, as are all decisions that are rigid. This Pact is a clumsy tool for economic governance and must be replaced with something more intelligent, since the 3% rule is positively medieval.
All of these reasons prove that there is no sense in keeping the Stability and Growth Pact. It makes no sense that Commissioner Solbes Mira, on the one hand, confirms that the targets for the stability programmes will not be met in 2002 - and this could not be clearer in Germany, France and Italy - but on the other, where Portugal is concerned, opens an excessive-deficit procedure and applauds the implementation of measures for antisocial policies that create more unemployment and more poverty, precisely in the country that has the worst economic and social situation and the lowest level of development in the entire European Union. What is clear is that the Pact's main function is to serve as a pretext, as a political cover-up for the most damaging, disastrous and revanchist government policies seen in Portugal since the revolution of 25 April in 1974.
I therefore ask: is Commissioner Solbes Mira going to tender his resignation? Or is he going to opt for proposing the suspension of the Pact in order to hold a broad debate on the EU's economic and social guidelines? And is he going to cancel the excessive-deficit procedure that he imposed on Portugal? Or is President Prodi going to do so in order to address the aims of sustainable economic development, of more jobs with rights and of greater social inclusion? I await your replies.
Mr President, I can only congratulate you on the decision you have finally taken on the Stability and Growth Pact included in the Treaty of Amsterdam.
I agree it was stupid to set in advance the date by which all the Member States simultaneously had to achieve a balanced budget. The budget deficit is a part of the economic policy, the short-term economic policy. What is more, it is the only part remaining after the European Central Bank's display of irresponsibility. The level of deficit should, therefore, depend solely on the prevailing situation on a given date.
I agree it was stupid to set the same margin for manoeuvre - 3% - for all countries, as some are already in a great deal of debt, while others are not. Some only contribute marginally to European aggregate data, while others are the driving force of the common market. So why did the Amsterdam negotiators, who were not stupid either, adopt a stupid rule? And, first of all, was a rule necessary? Unlike the French Minister for the Economy, Mr Mer, I do not think a country can ignore its commitments on the pretext that it has other priorities, in this case, reducing taxes for the rich.
I agree we need rules that apply to all the countries of our Europe. If we want intelligent, flexible rules, however, a common economic authority must be able to take decisions according to the common situation. It is the short-sightedness of the Amsterdam negotiators, their rejection of a true federal Europe which led them to adopt a stupid rule, setting the same deficit limits, the same deadline for compliance, in advance, for all Member States.
May your positive intervention, Mr President, convince the Convention, the European Council and Europe as a whole to choose intelligence over stupidity, to opt for a federal constitution.
Mr Prodi, like previous speakers, I must congratulate you, as Mr Lipietz has just done, on your lucidity and your courage, as you have maintained your position. In particular, I would like to congratulate you on your political sense, as you have basically just instigated the only debate that matters to voters and to European public opinion: is Europe capable of providing these countries with growth, as well as just stability?
Mr Prodi, I would like to encourage you not to stop this good work, and not to be lucid by halves. The Stability and Growth Pact is stupid, but, as Mr Solbes says, we need to keep it. The Treaty of Nice is stupid, but, thank God, says Mr Cox, it has been ratified. Enlargement is stupid, says Mr Barnier, because it multiplies the risk of blockages and therefore of weaknesses, but it will be ratified at the forthcoming Copenhagen Summit.
So, Mr Prodi, since lucidity has struck you like Paul on the road to Damascus, do not stop there. What is stupid about the Stability and Growth Pact is not so much the form as the content. What is stupid is believing that different societies, which develop differently, can withstand being caught between the Scylla and Charybdis of the money rate and a tighter budget. What is stupid is believing that an ageing Germany, as Mr Eichel said only this morning, can impose this lifelong tenancy policy on nations which, like France, are experiencing natural demographic regeneration and must therefore invest in the future. It is growth that we need, Mr Prodi, growth, a term that your Pact - which, indeed, is no longer really your Pact - has forgotten along the way. How is growth achieved? It is achieved with interest rates that are lower, not higher than inflation, as your Central Bank, the most rigid and therefore, according to you, the most stupid of all the European institutions, insists on imposing on Euroland. Persisting with this policy, Mr Prodi, with the unemployment we are currently experiencing, will not only be stupid, but will soon, I believe, become criminal.
Mr President, ladies and gentlemen, I would like to start with a prefatory remark in order to highlight the climate in which we are engaging in debate. The countries belonging to the European Community have at present a mountain of debt totalling EUR 4 700 billion. What that means is that, taken together, the countries belonging to the European Community owe EUR 4 700 billion. The annual interest payments alone, by which this debt is serviced, amount to EUR 230 billion per annum - more than double the European Union's Budget. I am sure that you, Mr President of the Commission, will agree with me when I say that it would be stupid and idiotic to open these floodgates even wider at the present time.
I will now turn to the Stability and Growth Pact, for which we have framed rules that are very clear. With the objective of balancing budgets, the deficit may not exceed 3%, and sanctions become operative if this 3% rule is not adhered to. That is the point at issue, and that is what we have to deal with now. It was an enormous help to your country's budget, at the time you were at the head of its government, that these rules create confidence. This confidence led to lower interest rates, and that took a great deal of pressure off your budget. My second point is that I believe it really would be stupid to gamble away these advantages now.
Mr President of the Commission, you said that there is a need in Europe for an authority that would have an undisputed role of economic governance. You may not have used those words, but what you meant is a European economic government. That is a view that I share. In my view, that can only be the Commission. What is required of such an economic government, though, is that it should lay down rules and see to it that they are adhered to, in order that they may send out the right messages. Mr President of the Commission, by your interview with Le Monde, you sent the wrong message. What we expect of you today is that you should make good that error and should do as Parliament demanded on 2 May 1997 and apply the rules of the Stability and Growth Pact - not flexibly, but strictly and consistently.
Mr President, Mr President of the Commission, ladies and gentlemen, the Stability and Growth Pact was adopted in 1997 as an extension to the excessive deficit procedure, the Maastricht Treaty having famously required that Member States had to remain below the excessive deficit limit in order to join the single currency. Consequently, in spirit - not in letter but in spirit - the Stability and Growth Pact can be no better or worse than the Maastricht requirement in question.
Many people perhaps consider that the introduction and success of the euro are ex-post vindication of the inflation and excessive deficit limits, those all too restrictive limits. They are wrong! The strict limits imposed in Maastricht certainly succeeded in keeping prices under control, but they exacerbated unemployment in the European economy. Unemployment and recession have not strengthened the value of the euro, they have undermined it, witness the fact that the euro fell by nearly 20% against the dollar when it was introduced, at a time when budgetary deficits were under better control than they are now, while now that deficits are supposedly getting out of control, the euro is almost on a one-to-one parity with the dollar. Witness also the fact that every time the European Central Bank has raised interest rates, that is, every time it has tightened monetary policy, the value of the euro has fallen rather than risen, contrary to the expectations of those who decided to raise interest rates.
The money markets will supposedly punish Europe for its governments' lack of budgetary discipline by depressing the value of the euro. Wrong! The money markets know full well how important economic activity is to the value of a currency and appear to have no intention of punishing a reasonable relaxation in this restrictive policy - reasonable of course in that no one is talking about excesses or irresponsibility - at a time when we are on the brink of another major recession. I think that this analysis justifies President Prodi's choice of words and analysis.
Mr President, Mr Prodi, if the implementation of a policy to limit the new debts entered into by states adds up in practice to inflation-cutting measures combined with a simultaneous increase in economic growth, then there is nothing to be said against it. Here lies the crux of the situation we are in today. The best option for generating growth is to encourage demand by means of investments by governments, investments by enterprises and by private consumption. If, despite the European internal market, nation states continue to assume that they must gain for themselves advantageous positions within the European Union - and that is possible in the absence of an adequate harmonisation of economic, fiscal and social policy - then, quite simply, the fundamental conditions for sustainable growth in Europe are not there.
Increased domestic demand will not be achieved by reducing wages, which diminishes purchasing power, or by increasing the tax burden on small businesses, which create more jobs and apprenticeships than anyone else, and it will not be brought about by taking so much of the tax burden off big businesses that they no longer pay anything at all. Cutting investment rates during a slowdown, even though there is no inflation of any significance, has a procyclic effect and makes no economic sense.
There are marked differences between the budgets of the Member States. The fact that shadow budgets are the order of the day means that there is, even within the European Union, no comparable basis for the calculation and management of budgets. If this leads us to talk in terms of altering the Stability and Growth Pact, this must not be done because of the present complex economic situation, for that would be political opportunism; instead, discussion must be a consequence of the construct being fundamentally dysfunctional. Any reform of the Stability and Growth Pact must go hand in hand with greater coordination of European policies on the economy, social affairs, employment, tax and the environment, if there is to be any real upturn in investment.
Mr President, Mr Prodi, I should like to describe your statement in Le Monde as economically understandable and fair, but politically not very astute. We only have to look at today's debate to know what I mean. It appears to be a debate between the people who create the impression that they want to do away with the Stability and Growth Pact altogether, on the one hand, and, on the other, those who have apparently accorded the present Stability and Growth Pact the status of holy writ. This should not be what the discussion is about. What should it be about? In my view, it should be about striking the right balance between the need, recognised also by my own group, to reach a structural credit balance in the medium term and the equally important need to take into account the economic reality and cyclical movements. Is this now a licence, as some fellow MEPs call it, for every country to do as they like? No, indeed not. It is, however, an incentive to further refine the rules of the Stability and Growth Pact by, for example, drawing a distinction between necessary investments, infrastructure and by showing concern on the one hand, and - we might as well give all the details - irresponsible election promises, on the other. It is right in my view that countries experiencing an economic downturn, such as Germany for example, are given more time to get their budgetary position on track. However, in my view, countries that are intent on a structural deterioration of their deficit by, for example, making out bad cheques, like France, should, in my view, be given a yellow card in future, with good reason. Mr Prodi, if it was your intention to stir up a discussion about a reform of the Stability and Growth Pact, then you can count on my support. I admire your courage when you say that you do not want to remain deaf and blind to the changing economy. If that is the case, I can forgive you for your bad timing. I can assure you: intelligent agitators invariably do well in the end.
Mr President, Mr President of the Commission, our citizens deserve a strong euro. The euro can never become a dominant currency in the world, the sort we have set out to create, unless the aims of the Stability and Growth Pact are strictly adhered to. I do not really understand why you are now saying that the Stability and Growth Pact is stupid. Before the articles in the Pact were signed and sealed you were an economist, a qualified economist, and you were influential in the debate on economic policy. Why did you not say these conditions were stupid before the Treaty of Amsterdam? We agreed this Pact for situations just like these: to make the work of politicians easier when there is a recession and it is difficult to balance public sector finances. This is no surprise. Economic boom periods do not last forever. It is certainly no surprise for any Minister of Finance, and it cannot be a surprise for the Commission. Booms are followed by recession. It is quite obvious that it is more difficult to achieve the aims of the Stability and Growth Pact in a slump than it is during a period of economic prosperity. These four Member States which are now in difficulties and which have promised their citizens something they cannot do are paying the price of not doing what they should have done when we had an economic boom.
Many Members of Parliament would be prepared to increase the Commission's responsibility and extend its role in coordinating economic policy. Unfortunately, however, remarks like these and the fact that they are being made by Members of the Commission at all, none of whose business this is in any way, do not in the least increase our faith in the notion that we should be giving the Commission a greater role in the coordination of economic policy in the Convention on the future of Europe. When Commissioner Lamy, for example, condemned the Pact as being medieval he was evidently representing more the French Socialist Party rather than the Commission's view on trade policy. You really should withdraw remarks like these, and I am furthermore asking you to give more thought to what you say.
Mr President of the Commission, I believe that in talking about stupidity, you invoked the spirit of the law. Stupidity is a term that you seem to favour, as you use it two lines further on in the same article, saying that you are not stupid for wanting to throw out public services as France has done. So I think someone wanted to make you say more, or less, than what you wanted to say, and perhaps someone wanted to cover up what you were saying elsewhere in this article, that, for example, a monetary union without economic union would be pure madness.
If today we give up any coordination of economic policies, what will be left of our ability to use the euro? That is the problem we are facing. Today, the Member States are, quite rightly, demanding budgetary competence. But they are forgetting, or do not want to see, that this competence must be coordinated with economic policies. Today, however, we do not know how to coordinate these economic policies. Parliament has made its suggestions. They must be considered and developed so that finally the broad lines of economic policy have a purpose, namely that the Member States agree to make them their own when laying down their own guidelines.
Having said that, Mr Prodi, you have opened a debate that I believe to be important. In order for it to take place intelligently, we must never give up on the serious nature of the budget. We must consider a more important role for the Commission in the early warning procedures, in defining the European general interest. Have we given enough consideration to what happened when the UMTS licences were granted? Perhaps it would have been better to have a stronger Commission then, in terms of its proposals, just as, in certain exceptional circumstances, the Member States need to feel guided by the Commission leadership. I am thinking, for example, of the oil crisis. On a day-to-day basis, however, the Commission must stand by the Member States, supporting them, not intervening like a policeman at critical moments.
In the debate that is about to take place, that you have launched and that we would like to have, we need to consider the proper coordination of the various criteria, and in particular, the criterion of debt sustainability. That is what I believe to be the most important thing in the long term.
Mr President, the Stability and Growth Pact is not just any old rule; it is at the heart of the regulatory framework of the euro. It is interesting that applause came at once from the wrong quarter. In every country, those who pursue inflationary policies suddenly felt themselves to be affirmed and encouraged by what the President of the Commission had to say. The truth of the matter is that, throughout the history of political economy, statistics prove that lasting growth can be achieved only by stability and a stable currency. Run up more debt, and what you get is not growth, but inflation and stagnation. It was Helmut Schmidt who said, 'I would rather have 5% inflation than a 5% increase in unemployment.' Afterwards, he ended up with higher inflation and more unemployment. Such is the demonstrable reality of our continent's economic history.
How, then, Mr President of the Commission, are the rules to be adhered to if they are, at the same time, categorised as stupid? For God's sake, is it not enough to be in debt to the tune of EUR 4 700 billion? Getting into debt is the easy way out, incurring fewer debts and consolidating budgets the hard one, but we know from the Bible that easy is the way that leads to destruction. The hard way, by which I mean budget consolidation, is the right one, and, suddenly, we are unwilling to expect our governments to take it. No, that was a mistake, Mr President of the Commission! Such an elegant provocation ...
(Interruption)
... is all very well, but what we need here is a serious policy. Only a serious policy is reliable and has effects that can be calculated. Mr President of the Commission, for the sake of the euro's success, withdraw your statement!
(Applause)
Mr President, President of the Commission, Commissioner, ladies and gentlemen, I fully endorse President Prodi's frank, well-balanced report and Commissioner Solbes' recommendations. The need, which I fully endorse, for flexible application of the Stability and Growth Pact and for coordination of economic, social and environmental policies, starting with the eurozone, has, however, been completely disregarded during the recent years of recession, not least because of the serious forecasting errors made by the European Commission and the European Central Bank, which actually discouraged any attempts to promote or coordinate an active, counter-cyclical economic policy shared by the Union's governments.
Moreover, it is true that the flexible, selective management of the Stability and Growth Pact cannot be left to the discretion of the individual governments, for this could result in the weakening of social cohesion and, at worst, higher inflation. I therefore support the proposal to include the Lisbon and Gothenburg objectives, in other words the programming of public investment in the areas of research, lifelong training and environmental improvement and the creation of integrated European transport and telecommunications networks, as an additional objective of the Stability and Growth Pact, subtracting the sum of these investments from the total budgetary deficit of Member States' governments.
This decision requires, of necessity, strong support from the European Community. Indeed, the Community must be able, through the Commission, to assess, ex ante, the compatibility and conformance of the investments with the objective of making the European Union the most competitive and dynamic economy based on knowledge, full employment and sustainable development in the world by 2010, facilitating the coordination of these investments.
Mr President, Commissioner, the European Union has a single currency but it does not have a common economic policy. It has a single currency but it does not have a genuine economic policy authority. It has a single currency but it does not have a genuine federal budget.
Until yesterday, the Union had the Stability and Growth Pact: the wonderful substitute - yes, a substitute - for a non-existent economic policy, for a non-existent proper redistributive budget, for a non-existent economic policy authority, while even the single currency and the monetary area are far from perfect. As you know, President Prodi, the credibility of the euro is linked, amongst other things - above all, I would say - to the Stability and Growth Pact and to its capacity to force the Member States to produce responsible budgetary policies: budgetary policies, I would point out, which they themselves have proposed and which are accepted by all their citizens. Of course the Stability and Growth Pact is subject to constraints - that is clear and we are all aware of it - particularly at a time of recession such as that the Union is currently experiencing. Nevertheless, Mr Prodi, it is one thing to find an intelligent way round these constraints, but it is quite another to actually remove them, to change the rules half way through the game, leaving a free-for-all.
What concerns me, President Prodi, are not the intelligent changes - which are always welcome - but the danger that budgetary policy will actually be renationalised. This, President Prodi, is the most serious matter, the most perilous danger of all, for we could end up endorsing the policies of the irresponsible countries and penalising countries which have implemented responsible policies, the countries which have placed their trust in us. Rewarding the grasshoppers and punishing the ants will not help the euro: it will do nothing to further European integration at this very sensitive point in its development.
This is why the European People's Party will, through its members taking part in the Convention, acting in accordance with the mandate they received at the recent Estoril Congress, propose that the Convention should constitutionalise the basic principles of the Stability and Growth Pact.
I am sure you will agree with me. And please, beware of fair-weather friends who arrive by your side at the eleventh hour!
Mr President, I welcome, understand and support the recent statements by President Prodi on public finance policy in Europe. If I understood correctly, the Commission has now made an intelligent start to a process of defending the Stability and Growth Pact, which will only be possible if it demonstrates political courage and if it is able to break with some of its current positions. We hope that the European Parliament, which is, by definition, the Community institution that is most open and most representative of the common citizen, understands and supports the positive process that President Prodi has set in motion.
Only those who have been going around with their heads completely in the clouds and divorced from Europe's economic reality could be surprised today. It was clear from the earliest days that the Stability and Growth Pact was founded on rules that would work reasonably in times of economic growth but which could prove to be a hindrance when faced with certain unforeseen circumstances and with only moderate growth. The Europe of the Euro is founded on a framework of a single monetary policy and twelve separate budget policies. This justifies the existence of clear rules preventing undisciplined economies, especially the larger ones, from jeopardising the stability of the system.
Budgetary rigour is the guarantee that today's generation will not bequeath excessive debt to future generations. Forcing States to rationalise their spending and to make their services more efficient is crucial to a genuine development strategy. I am sure that we all agree on this. Nevertheless, the disciplinary rules must be understood by the markets and must not contravene national policies and the legitimate interests and commitments associated with them. This requires them to be worded flexibly, and adapted whenever this should prove necessary.
This is the original sin of the Stability and Growth Pact and this is why more and more voices are calling for it to be amended. Closing our eyes to this new reality would be to reject out of hand all of our commitments, condemning the Pact and especially its aims, to total failure. A static interpretation of the Stability and Growth Pact is beginning to look unsustainable, because it does not respond to the current economic situation and even less matches the aims that the European Union set for itself in Lisbon of becoming, in the short term, the most powerful economy in the world. Using the Stability and Growth Pact intelligently, emphasising the pillar of growth in the current economic situation is absolutely crucial for nature not to rebel and for the building that has been constructed so laboriously not to collapse.
Mr President, economies differ - that is just a fact. The Stability and Growth Pact has to have a far more sophisticated interpretation. The background for this has to be sound public finances and a stable economy. Furthermore, as you have stated, it needs to take into account the economic cycle for budgetary policy. Also, further reforms have to be sustainable, measured against the country's debt profile. We must also allow for public investment, because that can lead to the growth that you referred to in the Lisbon Summit and not just deal with welfare.
Countries like the United Kingdom for example after all those disastrous years of under-investment under Tory governments, need to catch up and we must be able to let them do that. But the fact is that, as the old joke says, 'if you line up all the economists around the world head to toe, you may never reach a conclusion'. What we do not want is to line up the Commission head to toe and find out that all that is left is inconsistency. Let us change the Stability and Growth Pact. Let us make it flexible - you can help do that - but let us recognise that it has to be a sophisticated instrument in a real economy.
Mr President, the Stability and Growth Pact was introduced to safeguard the euro as a strong currency, but, in view of Europe's generally poor economic position and high rate of unemployment, it should be permissible to rethink or refine the stability criteria for the precise reason that this will keep the euro strong. A currency is as strong as its economy. If the economy is limping along, the currency will be weakened in the long term. The high level of tax in Europe weakens the economy and is not leaving private citizens enough room to manoeuvre or enough disposable income to boost consumer spending. Also, too much money is being poured into the grossly distended bureaucracy of the civil service. This must be changed. The euro needs not only a pact for stability, but also, primarily, for growth. Discussion of this issue is therefore both necessary and sensible, in order that the euro may in the long term become a strong rather than a weak currency.
Mr President, ladies and gentlemen, thank you very much for this debate, which has not been purely academic, as it could have been, given its chance, idiosyncratic origins; it has been a weighty debate on the economy which I hope can be repeated in the future. The different positions - do not worry, Mr Poettering, I never mix personal relations with political opinions - which have emerged in this debate have revealed something important, namely that the system we are working with is unbalanced. There is an ex post coercive instrument to ensure that the necessary rigour is respected - although, thanks to the lack of authority, a genuine obligation is not always imposed: it is often an invitation rather than an obligation - but there is no ex ante instrument to create the conditions for balanced development, to help the countries which are bound together in the single currency to achieve balanced development in terms of healthy public finances and employment. We do not have an economic policy which we can evaluate and monitor together.
As a result, we will be in danger of breaking the code of Community living - and that really would be stupid - if we do not employ the political astuteness which we need to foresee disagreements and tension and to avoid a situation where we have to stand by, powerless, until the time comes to clamp down, with the risk, as we have heard, that the Member States will indulge in bargaining.
This is the direction the Commission wishes to take, so let us get started, as Commissioner Solbes said, and continue to exploit all the possibilities provided by the existing instruments, but we must ensure that European economic policy is no longer dictated purely by accounting instruments.
A number of specific references have been made to the European Central Bank, but the European Central Bank is doing its job properly, you know. The problem is that we cannot leave it without support! We have a European economic policy in which, thank God, there is a Central Bank which has been successful from the start, and for this we must give it its due because it really did start from scratch. It has been a Herculean task to create a control and monitoring structure, an economic financial analysis structure, from scratch, with 12 different countries, and we must safeguard the independence of the Central Bank but not its isolation.
We are here today holding a debate, and the debate has revealed that the issue of an economic policy authority has not been resolved. Mr President, I would like a further debate to be held on this matter. Indeed, we share a single currency, and this means that we cannot devalue, it means that we cannot vary interest rates, it means that we really are tied to a system which is strong and rigid in many respects. Well then, if we want this system to work, we must establish an authoritative institution to help us coordinate economic policy headings. I am not pushing for the Commission to get the job here - I am putting us all forward as candidates. I have never said that this authority should necessarily be the Commission, of course not! This authority needs to be created, to be established, to be formed because we have to protect the single currency together, and we therefore have to move together towards the future.
I can assure you that, in my interview - which, I would stress - was a long one - the word which has been the subject of so much criticism referred not to the Stability and Growth Pact, as has been reported, but to the fact that the Pact has been interpreted too literally. Reference has been made, for example by Mr Abitbol, just now, to Saint Paul: the problem is the difference between the spirit and the letter. We are enclosed, shut away in a corner, and we have to work according to the letter of the law, and it is the letter which is stupid. We have to have instruments, we have to use politics, we have to use the spirit of the law if we are to interpret our people's problems. Remember that, when there are discrepancies between different countries' economic policies, things could come to a head at any moment. In this sense, Mr Watson, it was not by chance that I brought the subject up. I gave the interview on purpose, although you are right - I could have discussed it with Parliament, and I will do so whenever you call upon me to discuss these matters, for they are the basis of our Community life. I broached the subject because of the work of the Convention. We need to debate these issues so that the Convention realises that we are experienced, that we are capable of addressing these issues.
Another reason why I raised the matter is that the European people are calling upon us to discuss economic affairs not just in terms of finance and balancing accounts but in terms of things that affect their everyday lives, and I can assure you that this does not mean I have been lax or too flexible in economic matters. In the past, I have even had the courage to impose a Europe tax on my country - specifically labelled a Europe tax - because I feel that the citizens have to be given clear, accurate information. Clearly, we in this House have to discuss the issue of the spirit and the letter of the Pact, with due regard for the Pact and within the constraints of the current situation where we have to apply it to both large and small countries. This is another of the problems which have emerged during this debate: do you apply equal rigour in the event of deviation on the part of France, Germany or Italy, whose deficits are approaching or have already exceeded 3%? I can assure you that, if this information is confirmed by official notifications or Commission statistics, as agreed in the Amsterdam declaration, the Commission will apply the measures laid down in the Treaty and the Pact, it will discharge its duty towards all because that is its job.
I have said, however - and I reiterate it before the House - that this is not enough! It is not enough to ascertain the existence of the deficit, closing the stable door after the horse has bolted! Here, we have to develop a common economic policy - we owe it to our citizens! That is why the word I used may have appeared rather strong. My apologies to the academics, but I believe that this has served to show all of us what we must do in the future.
(Applause)
Some speakers have just criticised Mr Prodi, who claimed that 'the Stability Pact is stupid'. Coming from the guardian of the Pact, these words are certainly likely to shock. This is not, however, a slip of the tongue. Mr Prodi is visibly trying, by means of desperate measures, to save the Stability and Growth Pact, which has now reached an impasse.
Indeed, by immediately adding that in order to have a flexible Pact, there would have to be an authority in Brussels with decision-making power, Mr Prodi clearly showed that he wants to move towards a super-State.
It is clear what is causing the block today: on the one hand, the Stability and Growth Pact is growing less relevant by the day; on the other, the Member States have no desire to hand over their economic and budgetary powers to Brussels, as shown by the stormy debates within the Convention's Working Party on Economic Governance. Mr Prodi is, therefore, just trying to move in the direction that was the federalists' plan all along when they wanted to introduce the euro.
This is a clever move in the short term. In the long term, however, it will be a mistake. The economic super-State would be just another rigid system, following in the footsteps of the Stability and Growth Pact and, dare we say, the euro.
Mr President, during the night of 26 to 27 September, the ship de Joola sank off the coast of Senegal, taking with it many Senegalese, a group of Europeans, and Roel and Lisette Arendshorst from Groningen. President Wade of Senegal has taken responsibility for this disaster. Since his own country has no money for the recovery of the ship, President Wade has already talked about a burial at sea. This is unacceptable. For the relatives of the victims, it is of the utmost importance for the bodies of their loved ones to be recovered as soon as possible, since problems of identification will arise as time goes on.
As an inquiry has shown that the ship is stuck on a sandbank, it would be relatively easy to recover the bodies with the aid of sub-aqua divers. This kind of recovery is not terribly costly but may still be too expensive for Senegal. Last week, I already made an urgent appeal to Commissioners Nielson, Patten and Bolkestein to release European funding from the European Development Fund. Time is pressing. I still have no reply. I should once again like to urge the Commission to offer financial support to Senegal as soon as possible so that the parents and siblings of Roel and Lisette, and the relatives of the other victims, no longer have to live with the anxiety and can bid farewell to their loved ones in a dignified manner.
Mr President, on a point of order, on Zimbabwe, I am appalled to hear that last week COREPER decided that the EU-Southern African Development Community Ministerial Conference, scheduled for 7/8 November, is not now to take place in Copenhagen but in Mozambique. You will recall that this Parliament had insisted that under no circumstances should the Zimbabwean Foreign Minister be invited to the Copenhagen Ministerial Conference, as this would be in flagrant breach of the EU travel ban. We never received assurances on this point and now we know why: European Union foreign ministers have decided cynically to side-step their own EU travel ban. We shall now have the shameful spectacle of European foreign ministers travelling to Africa for no other reason than to facilitate attendance at their meeting by the Zimbabweans. This is grotesque and an affront to this House but, far more importantly, it is an insult to the terrorised and starving people of Zimbabwe, whose lives and livelihoods have been destroyed by the actions of the Mugabe regime.
Mr President, on behalf of Parliament, I ask you to make the strongest representations to the President of the Council expressing our disgust with this decision and seeking its reversal.
Mr President, last June the Committee on Petitions travelled to my region, Asturias, and spoke with several petitioners. A group of petitioners presented Mr Gemelli with a petition denouncing the planned route for a motorway in my region - the Cantabrian motorway - because it appears that it violates Community law and also seriously jeopardises very significant farming operations funded by the EAGGF.
Meanwhile, I also presented a question which Mrs Wallström replied to in a preliminary fashion and which she will reply to at length later, as she has said.
What surprises us is that, without having debated this issue in the Committee on Petitions and without having received a second reply from Mrs Wallström, an MEP from the majority group in this Parliament, accompanied by the Secretary-General of his party, should have visited Mrs Loyola de Palacio, had talks with two top officials from the European Commission and appeared publicly in my region saying that the case was closed.
Mr President, this is an attack on the credibility of this Parliament and on the competences of the Committee on Petitions. It also calls into question the independence of the European Commission, in this case, and of certain Commission officials, and what I would like, Mr President - and I will end here - is for it to be verified whether this was the case. We cannot allow a decision to be taken before there is a debate in the European Parliament's Committee on Petitions. I would ask the President - and I will send him more documentation - please to ascertain whether this was the case.
If I understand correctly, Mrs González Álvarez, it may be that some questions need to be put to the Commission too, so that we can get to the bottom of the matter.
Mr President, I am very pleased that it is you who are in the Chair, for this afternoon I received a telephone call from a young woman. She was the winner of the Miss Denmark contest. She has decided - very courageously, I think - not to go to Nigeria to take part in the Miss World contest. Today, she has, however, received a letter from the Miss World organisation, encouraging her to take part in the light of the fact that one of the Vice-Presidents of the European Parliament - and it was in actual fact yourself, Mr Imbeni - had encouraged the candidates to take part and so abstain from a boycott. This young woman we are talking about is naturally rather confused, which is understandable of course. I therefore want to ask you to confirm today, or to confirm to myself as soon as possible, that the European Parliament has not come out in favour of the candidates' participating in the Miss World contest and to confirm that we have not therefore encouraged them to participate. I should also like to ask you to confirm that the closest the European Parliament has been to discussing whether these women should boycott the Miss World contest has been the discussion we had in the Committee on Women's Rights and Equal Opportunities when women were specifically called upon to boycott the Miss World contest. I hope that I can obtain confirmation now and, if not now, then in writing in the very near future.
Mrs Thorning-Schmidt, without using up too much of my fellow Members' time, I can confirm that, firstly, my opinion is different from yours; secondly, I expressed this opinion at a press conference; thirdly, I did not speak on behalf of the European Parliament, of course; and fourthly, I sent an e-mail to the Chairman of the Parliamentary Committee on Women's Rights and Equal Opportunities, stating that, in my opinion, the decision made by the Committee on Women's Rights to call for boycotting of the initiative was wrong, for a number of reasons which I am not going to go into here for fear of opening a debate which is not on today's agenda. Later, if you wish, tomorrow or the day after, I can explain to you why I feel that the line taken by the Committee on Women's Rights was inappropriate. Now, however, in my capacity as President of the sitting, I cannot speak on the matter.
The next item is the report (A5-0332/2002) by Mr Andrew Nicholas Duff, on behalf of the Committee on Constitutional Affairs, on the impact of the Charter of Fundamental Rights of the European Union and its future status [2002/2139(INI)].
rapporteur. Mr President, the future status of the Charter was one of the four key questions bequeathed to us by the now famous Treaty of Nice for consideration at the IGC of 2004 and since Laeken, it is a central question confronting the Convention. This resolution, should it be passed, will represent a formal contribution to the Convention from the parliamentary delegation.
We have looked at the impact so far made by the Charter as a solemnly proclaimed instrument and we have found that much use is made of it by the Ombudsman, by Parliament, by the Commission and even sometimes by the Council. We have found also some uncertainty among the citizens about the Charter's scope as a solemnly proclaimed instrument. For the courts, the Charter is already an important source of reference alongside the ECHR and the constitutional traditions of the Member States. Yet the national constitutional tradition referred to is already broad and, in a Union of 25 plus Member States, it will become improbably vague. Therefore, we conclude that we must incorporate the Charter firmly within the Treaties, so that what is at present an important source of reference will become a central source.
Commission Vitorino and his working group in the Convention are considering the technical and semantic niceties that will be involved in incorporation and I look forward to hearing from him how successful the efforts of his working group are proving. This parliamentary resolution refreshes the political story of the Charter. It says why incorporation in the treaties is important and why it should become mandatory upon the Union and upon the Member States, when and, in so far as, they put into effect European law and policy. It also says why the Charter will become an important building block of the further development of the concept of European citizenship.
As we enlarge, the Charter succeeds in spelling out for all concerned why fundamental rights are so salient to bringing Europe closer to the citizen. It proposes that we establish for ourselves our fundamental rights regime at the centre of the integration process so that it will stand as a jewel in the crown of our future constitution. I commend the report to Parliament.
Mr President, ladies and gentlemen, I wish first of all to congratulate Mr Duff, not only in his capacity as rapporteur for this report but also in his capacity as a member of the Convention drafting the Charter of Fundamental Rights. The report we are discussing today is based on the previous positions held by Parliament, adopted when the Charter was drawn up, in the course of 2000, and these recommendations fully respond to the aim of making this Charter the basis for a constitution. I am speaking in my capacity as Commissioner but, of course, I cannot ignore the fact that, at the same time, I represent the Commission in the Convention on the Future of Europe and in that capacity, I chair the 'Charter' working group. Without going into details, I think I can tell the House that the members of the working group for the incorporation of the Charter into the Treaty have expressed broad consensus on the answers to give to the technical issues with which we are wrestling and which concern the modalities and consequences of the Charter's potential incorporation into a future constitutional Treaty as well as the modalities and consequences of the European Union's potential accession to the European Convention on Human Rights.
I believe that there is an enormous degree of unity between the recommendations contained in Mr Duff's Report and the conclusions of the working group. To be specific, I would first emphasise my agreement with the fact that the Charter today is a reality that has truly taken root in European life, being used by citizens, by the Advocates-General, in judgments of the Court of First Instance, and by national courts, even at the highest level; the constitutional courts of the Member States.
Mr Duff's Report also makes the observation that incorporating the Charter will not attribute new competences to the Union. The Charter is already clear on this matter but could be more explicit in the horizontal clauses providing for the incorporation of the Charter into the Treaty, especially in order to allay the fears that some people have expressed. The Charter is not in itself a source of competences or a legal basis that will enable the Union to pass legislative measures. It is a source of reference for the values that must be present in all EU policies.
By the same token, the Charter does not in any way limit the competences of the Member States. It does not replace the system of Member States in the field of human rights, and is not designed to replace the role of national constitutions. I therefore share the rapporteur's opinion emphasising that the Charter must now be given binding legal force and a constitutional status, in accordance with modalities to be decided and which will depend on the future structure of the Treaties
It appears that two alternative solutions are being drawn up for this matter. Firstly, one which in fact deserves the support of the majority of the members of the Working Group, the incorporation of the entire Charter, in the form of a title or first chapter in the Constitutional Treaty. Alternatively, the inclusion in the work of the Constitutional Treaty of an article referring to the Charter containing the entire text of the Charter, dealt with in a specific section of the Constitutional Treaty or in a protocol.
It is also quite legitimate at the current juncture not to attempt to amend the provisions of the Charter before they are validated in the Constitutional Treaty. The Charter represents the political commitment of the previous Convention, which this Convention must respect. This does not mean, however, that some technical adaptations should not be made, especially with regard to the so-called 'general' or 'horizontal' clauses. The 'Charter' Working Group has been working on this matter and the aim is to come up with adaptations that do not affect the substance of the provisions and are instead designed merely to clarify the meaning of the current horizontal rules.
The European Parliament and the Commission have always looked favourably on acceding to the European Convention on Human Rights. The rapporteur reiterates this point of view, which I welcome. The members of the 'Charter' Working Group take the view that the Union's accession to the European Convention is fully compatible with enshrining a charter with constitutional value and binding legal force. In this regard I believe that the result achieved by this working group will also receive a very broad consensus. If the Union does indeed accede to the Treaty, it will become subject to external control, which is entirely in line with that exercised by the European Court of Human Rights in Strasbourg over the Constitutional or Supreme Courts of the Member States. In this sense there is no subordinate relationship between Courts and nor is the independence of the European Community's legal system affected.
This issue is closely linked to that of the future legal personality of the Union. The task of the Convention is indeed going to focus on incorporating a constitutional provision into the Constitutional Treaty to enable the Union to negotiate accession in practical terms with the Council of Europe and to decide, in accordance with normal procedure, when accession should take place and under what conditions, without in any way undermining the individual commitments of each Member State to the European Convention on Human Rights and its additional protocols.
I sincerely hope that incorporating the Charter into the Constitutional Treaty and the Union's accession to the European Convention on Human Rights will constitute two fundamental milestones in the process of giving the European Union a constitution that acknowledges the values and principles of fundamental rights.
Mr President, one of the main tasks of the Convention on the future of Europe is to respond to the question raised in Laeken almost a year ago about how appropriate it would be to incorporate the Charter of Fundamental Rights into the Treaty on European Union. A working group within the Convention was set up for this very purpose, competently chaired by Commissioner Vitorino and which is ready to make its conclusions public. Today, the European Parliament, through the report by Mr Duff, seeks loudly to reaffirm the position it has always maintained. I should like publicly to express my agreement with his conclusions and to take the opportunity to congratulate the rapporteur on the extremely broad consensus that he was able to add to his achievements in the Committee on Constitutional Affairs.
We are in no doubt as to the need to make the citizens and their rights the focus of our shared existence. What we have is not so much a market but a collection of women and men who give this Community meaning. This is why we wholeheartedly call for the Charter of Fundamental Rights to be incorporated as the major part of the future Constitutional Treaty of the European Union. We are aware, of course, that many of the rights, principles and freedoms could have been worded differently and will have to be revised in future. No human work is perfect. From our point of view, however, that time has not yet come. It is time today to clarify and strengthen the legal status of the Charter, giving it a binding nature and increasing the legal protection of European citizens from the European institutions and from the Member States when they apply Community law. We therefore support the strategy advocated in this report and its main conclusions: to make it the major part of the new Constitutional Treaty, to lay down formal rules for its revision and, following the explicit attribution of a single legal personality to the European Union, to advocate accession to the European Convention on Human Rights.
Mr President, Commissioner, ladies and gentlemen. Essentially, the debate we are having today might appear to be merely technical: what status will the Charter have in the constitution that will come out of the Convention?
This debate poses a question that is absolutely essential from a political standpoint: what are we to do about the debate on citizenship within this Convention? Fortunately, our Charter does not simply address citizenship, but also represents, for our fellow citizens, an essential reference point, and from the beginning of this process, we have said that the Convention must aim for a more democratic, more comprehensible, more transparent Europe.
What our fellow citizens are asking is to be able to feel that they are European citizens. It seems to me that the tool currently available to us to make citizenship come alive is the Charter. So let us incorporate it. Parliament has already requested this many times, and will do so again in voting for Mr Duff's Report. I believe this is a prerequisite for the work of the Convention to be accepted.
The question is knowing how to incorporate it. My concern, personally, is that this incorporation would confer first-rung status on the Charter in the hierarchy of European texts. This basically means that when one sector or another needs to lay down provisions in its field, it must respect the spirit and the letter of the Charter.
The question of a revision therefore arises, and we know that this is a debate that has caused much concern, including when the work of the previous Convention was concluded.
Like most of us here, I believe that the current Convention does not have the authority to re-open this text, and I also believe that this would be politically inappropriate. The main thing is to check how this revision could take place, because there is no reason to imagine that these texts are written in stone. We ourselves, in drawing up this Charter, took a few liberties with the text of the European Convention on Human Rights, due to the need to adapt and modernise it. Let us imagine that our successors might also need to adapt the text: this would have to take place in the same conditions in which we ourselves wrote this text. Basically, the Charter could only be revised according to the most restrictive rules proposed by the Convention.
My group and I have tabled an amendment to this end and I hope that Parliament will be able to adopt it when voting on Mr Duff's Report.
I shall end with two brief comments. First, I am anxious to know whether the debate - which is theoretically technical - on the so-called 'horizontal' clauses runs the risk of limiting the scope of the Charter. This should be our common approach: no reduction of the Charter's scope. Lastly, of course, I would like to express my support of the European Union's signing up to the European Convention on Human Rights, on my own behalf and on behalf of my group. In this way we will have a complete set of measures to protect the rights of our citizens and our residents.
Mr President, I should firstly like to thank the tireless rapporteur for his work on the Charter. It is important that there should be no end of lively discussions of the Charter and of the position it is to occupy in relation to the work of the Convention. I should also like to thank Commissioner Vitorino, not just for his principled support for further work on the Charter but also for pointing out that it would not be at all easy to incorporate the whole Charter into the future constitution or wherever else it is to be incorporated, the constitution's being the most likely candidate. What I think is important when we discuss these issues as politicians is that we constantly live in the tension between the vision and the reality. The vision is clear enough. I must go back and say a little about the content, but we would all want the whole of the Charter to be incorporated. The Charter is important. It embraces important human and other rights that it is important to secure for the citizens of Europe. On the other hand, we also need to decide our attitude to the facts, or current political reality, and ask ourselves how much of the Charter we could pilot through now that there are 15 countries in the EU, with the hope of there in actual fact being 25 once we have embarked upon the Intergovernmental Conference. It is this tension that we always need to be clear about. I support the Charter. I have always thought it was a good Charter. I have also worked on it in relation to the Danish constitution and must say that it is rather better and more forward-looking than, for example, that particular constitution read only as it stands and without the whole historical background. I do not believe that all the existing constitutions are ideal but I also think, on the other hand, that the Charter is at present becoming something of a 'sacred cow'. I therefore think it good to be able to look at whether some articles are more important and more significant than others and at whether there are matters it might not be thought crucial to incorporate at this stage. I should like to thank the Commissioner for his openness and for making it clear that the issue is really not so straightforward as all that.
Mr President, Commissioner, the report deals with one of the most important problems that the European Constitutional Convention has to solve, namely how to integrate the Charter of Fundamental Rights into the future European constitutional treaty and guarantee loophole-free protection of fundamental rights in the European Union.
Parliament has for a long time already been the motive force behind this issue in the EU. This report, addressed directly to the Convention, finds Parliament again doing justice to its political role. I would therefore like to say how very grateful I am to the rapporteur, and, for that very reason, address three issues that are also reflected in my amendments.
For many people, the primary and justified expectation is that the Convention will decide in favour of the incorporation of the Charter into the constitutional treaty, and so it must be ensured that it contains not merely guiding principles for the institutions of the European Union; these must give rise to binding rights, which are to be safeguarded by the European Union and, which, if need be, can form the basis of any citizen's appeal to the courts. The report - in its item 1, for example - is quite right to frame this as a demand.
I take the view, though, that Parliament is frustrating its own objectives when it is stated, under item 2 of the report, that the Charter of Fundamental Rights is to be incorporated into European constitutional law only in the form of a preamble. A preamble could perhaps serve as some sort of pretence of a future constitutional treaty, but, in legal terms, it is not a norm relevant in law. I believe that such a stance on Parliament's part would be understood by nobody at all.
Secondly, we are right to demand that the EU should accede to the ECHR. It is already becoming evident that a majority in the Convention favours this position. If Parliament wants to continue to be the motive power behind this, then, I believe, it must also call the associated problems by their proper names. I consider Recital Z to be inadequate in merely pointing out that the ECJ stands in the same relation to the ECHR as does any national constitutional court. To say that is to draw a veil over a problem, as the fifteen Member States take very different approaches to the issue of relations between the national constitutional courts and the Court of Justice in Strasbourg. In my judgment, the constitutional treaty must give its own answer to the question contained in the report.
I will make my third point to the rapporteur later on.
Mr President, it is in the nature of fundamental rights that they are not conferred but merely acknowledged, and that fundamental rights are perforce derived from human dignity. The Council's refusal to make the Charter of Fundamental Rights binding in law therefore puts us in an absurd situation, in which, on the one hand, fundamental rights are regarded as an inevitable consequence of the recognition of human dignity, whilst, on the other hand, people are denied the chance to exercise their rights.
I thank the rapporteur for again making it clear that it is Parliament's top priority to incorporate fundamental rights into the European constitution, and indeed that they are a foundation stone without which a constitution is utterly unthinkable. I concur, though, with the comments made by the lady who spoke before me, in that it is not the preamble that I envisage being used for this purpose, but Article 1 of the constitution, but I do not imagine that there are any serious differences between us on this point.
I am, secondly, grateful to the rapporteur for his observation that we must not allow the chapter on the Charter of Fundamental Rights to be reopened and renegotiated in the Constitutional Convention, which has no mandate to amend the Charter of Fundamental Rights. If we were to again call the Charter into question, it would damage the credibility of the first Convention as a whole and thus also shatter the method of the Convention as such.
Yet there is, to my mind, a certain contradiction - and hence my question to Commissioner Vitorino, who has picked up this point - in the announcement that amendments are to be made to the horizontal provisions, which form an essential part of the stipulations on the scope and effect of the Charter of Fundamental Rights. It is perfectly conceivable - and some discussions lead me to suspect it - that an attempt is being made to use the horizontal provisions to limit the Charter's scope. Any such attempt must meet with resistance from us.
Mr President, Commissioner, ladies and gentlemen, our Parliament would be doing a great service to democracy if it told the truth. And this is, in fact, another excellent opportunity to reflect on this key issue: the truth about European integration. The rapporteur, for example, proposes the following: 'The Charter does not attribute competence to the Union. On the contrary, it has the effect of limiting the exercise of power by the EU institutions because of their obligation to respect the Charter' (end of quotation). And he adds: 'The Charter does not limit the competences of Member States under the Treaties. It is not a substitute for the fundamental rights regimes of Member States, but a complement to them' (end of quotation).
This should indeed be the case, for two reasons: firstly, because the Charter has not yet been given legal power by the only body competent in this matter, the Intergovernmental Conference; and secondly, Article 51 of the Charter itself states, as has already been mentioned, the positions upheld in the current Charter are aimed at Union's bodies and institutions and the Member States only when they apply Community law.
Unfortunately, however, this is not true. There are many facts proving that attempts are being made to make the Charter an instrument for imposing unity on the Member States and for maintaining supraconstitutional tutelage over them. We will shortly have, for example, the Swiebel Report proving this clear shift in the form and the methodology used to study the situation of human rights and to assess Member States. We also had, last year, the Cornillet Report in the same field. In short, if the rule of law is still the rule of law we can only state that the Charter is unfortunately already leading to reactions against the normal rule of law. This is something we should condemn. This is not, however, the recommendation of the rapporteur who, on the contrary, appears to welcome and applaud the reactions, steps and guidelines of the Commission, the Council, Parliament, the Ombudsman and even the European Courts, which heap scorn on the competences of the Intergovernmental Conference and seek to act as if the Charter were already law.
This is not the case. The rule of law is not 'as if'; the 'law' either exists or does not. I am, therefore, afraid that there is a desire to subvert the rule of law and that this is precisely what we are doing as a result of this ambiguity. This report must, therefore, be supported enthusiastically by those who ?
(The President cut the speaker off)
Mr President, as recommended by the Duff Report, Commissioner Vitorino has just declared that the working party he chairs within the Convention was inclined to propose the incorporation of the Charter of Fundamental Rights into the Treaties, or even into a future European constitution.
I consider this declaration to be premature, as certain major issues have not yet been resolved. We are told that the incorporation of the Charter into the Treaties, which would render it binding at European level, would not give the Union any additional competences. This, however, cannot be believed. We are told that it would not require the text laid down in Nice to be re-written in any way, but this is impossible. The text would certainly need to be re-written on certain points and this would open Pandora's box. Lastly, we are told that this incorporation would by no means take power away from national democracies, but this is a fallacy.
In fact, Mr President, the Charter runs the risk of being rigidly imposed on national democracies, which we consider to be very dangerous. That is what I explain in the minority opinion appended to the Duff Report.
Mr President, I should first of all like to thank Mr Duff for his excellent report and also Commissioner Vitorino for his expert comments. Anyone who had the honour of being actively involved in the Convention that drafted the Charter will realise that the broad consensus was not self-evident at the time. It is the result of very thorough, exhaustive and intense efforts. For that reason, we must prevent the text of the Charter from being re-submitted for discussion. Sterling work was done at the time. Tabling sections of the Charter for discussion will only weaken this excellent piece of work. My advice therefore would be to leave the Charter as it is, except for technical changes. This is the first point I wanted to make.
My second point concerns the combination of the Charter with the ECHR, which has spawned more difficulties than necessary. This is evident from a number of articles written by judges and experts from the two courts of justice in Luxembourg and Strasbourg and is also clear from the work of Mr Vitorino's Convention working party. It turns out to be highly feasible to synchronise the work of both courts with regard to the ECHR and with regard to the Charter. This is also the view taken by our PPE-DE Group here and by the PPE-DE Group in the Council of Europe. We are therefore of the opinion that the path has been cleared for the Charter's inclusion in the new constitutional Treaty. It is our desire to do this and we will therefore commit ourselves to this in the Convention.
This brings me to my third and final point, namely the Charter's importance for EU citizens. It is crucial for the rights of our citizens to be firmly anchored in the new constitutional Treaty that is being drafted. We know all too well that citizens' rights , minorities' rights, and social rights are still very fragile, particularly in the countries of Central and Eastern Europe. It is all the more important that these rights are enshrined in the new treaties and, above all, in the constitutional section of the Treaty. These rights should, in my view, be enforceable. In that way, citizens in Western and Central Europe can count on the same constitutional rights - rights enshrined in a European constitution, guaranteed by the Union and, if necessary, enforceable by European courts. This seems to me to be the thrust of the Duff Report, which is why we will be endorsing it.
Mr President, the Charter is a milestone on the road that leads to real EU citizenship, and it also sets down in writing that it is people, rather than the market or power, who should be at the heart of European politics, and so I join with all those who have said that these rights must not exist only on paper. They must also become binding. Congratulations to the Commissioner and the rapporteur on their intention that the Charter should form part of the constitutional treaty. I agree that it should not be mentioned only in the Preamble, but that the Charter should form the first chapter of the constitution. We are always saying that this constitution should be able to be read in schools. This Charter is wonderfully readable; it would make a fine preface for a European constitution, and its reflection of Europe's values leads me to believe that it should actually be printed in its entirety.
My second train of thought leads me to the view that the Charter should be incorporated without any changes being made to it. It was the subject of really lengthy discussion in the first Convention, and I cannot see any reason to amend it again. At most, there might be a need for editorial adjustments to the transversal articles, but not substantial alterations. They contain everything on the Charter's scope, and do not need to be duplicated and made more complicated. Our rapporteur is to be thanked for his excellent report, which will without doubt become an important document for the Convention.
Mr President, the subject of the report is ostensibly the effect of the EU Charter of Fundamental Rights. One looks in vain to the report, however, for a serious discussion of this legally and politically quite crucial issue. I shall content myself with making two points. First of all, why do we need an EU Charter at all when we have the European Convention on Human Rights, endorsed by all the EU Member States? The answer is, because the EU as such has not endorsed the Convention. By making a simple treaty change, the EU should, however, endorse the treaty as a matter of course, and that is something also recommended in the report. When that happens, however, there will be an inevitable clash between the Court of Human Rights and the EC Court of Justice. The report's talk of smooth cooperation is sheer nonsense, legally speaking. Secondly, the crucial part of the Charter's agenda is about promoting the EU's permanent expansion. The Charter is purely and simply a building block for an EU federal state. Both citizenship and a constitution are part and parcel of a federal state. As is apparent from, for example, paragraphs 7, P, X and N, the citizens of the European Union are being subjected to the EU's federal authorities. This all constitutes destructive and outrageous interference in matters of national law, and the fact that a veil is being disgracefully drawn over this is reason enough for voting against the report.
Mr President, I would first of all like to join with previous speakers in warmly and sincerely congratulating the rapporteur on this complete, systematic and, if I may use the term, pedagogical work on an issue which, apparently, everybody knows about, although this is not always the case.
I have tried to cooperate with him on two points. The first, which many other speakers have referred to, is the insistence that the Charter should be incorporated as it stands into the Treaties. As Mrs Almeida Garrett has said, all human work is perfectible and of all human works, legal texts are usually the most perfectible. However, there is a Spanish saying that states that the best is the enemy of the good and, in this case, the choice is not between this Charter or a better Charter; the choice is between this Charter or no Charter, and we believe that this Charter is what we need.
The second point, Mr President, consists of expressly pointing out something that this Parliament has included in its Rules of Procedure: the Charter is already binding for us; for us, the Members of the European Parliament, this is already the parameter in accordance with which we must ensure that legislative initiatives conform to fundamental rights. We cannot forget this. If we, by means of the Corbett Report, have included it, we cannot be the first to disown it.
Therefore my group - and I myself - are going vote enthusiastically for the Duff Report, because we believe that the Charter has the enormous merit of being the first Union text that has the support of the public. This is its great merit, and not any provision on its reform. This will ensure that the Charter is not watered down or distorted in the future.
European public opinion is behind the Charter, whatever some people may think, since many people think it is very important to them.
Mr President, a Constitution and the Charter of Fundamental Rights are the two faces of the new Europe that we are building because democracy cannot be organised with twenty-five countries without binding fundamental rights. Firstly, because the credibility of enlargement and confidence in it must be founded on a common stock of principles and rights which consolidate relations between States and citizens, whom history has deprived of the ability to live together and to trust one another. Secondly, because the new citizenship of the Union, which places European citizens at the heart of European legitimacy, requires their defence and protection against any abusive behaviour that could result from the centralisation of power in the name of efficient decision-making.
We must therefore find a basis for giving the citizens direct access to the Union's courts and we must similarly define the mechanisms that will persuade national courts to apply the Charter in the name of the citizens. The status of the Charter must, therefore, be raised to that of primary law, making it a fundamental source of reference for the Court of Justice and for national courts, thereby making this instrument basic Union law and a genuine integral part of the Community's legal acquis.
What kind of area of freedom, security and justice would we be building without a Charter of Fundamental Rights? What kind of model for civic and political co-existence could exist without this? Mr President, no new competence is being created as a result of the Charter. On the contrary, it limits the exercise of power of the future Union. Furthermore, no right is being removed from those already enjoyed by the citizens of the Member States, and nor is any higher protection being diluted into a Charter that lays down only minimum rules.
Consequently, if we wish to have an organised democracy, based on common values, let us make the Charter form the basis of a Constitution, making it the fundamental source of reference and protection for the Union's citizens. This is what the report states, this is the opinion of Mr Duff and this I believe, in fact I am sure, is the opinion of Commissioner Vitorino. I heartily congratulate both of them!
Mr President, you will not be surprised that, as a British Conservative, I am going to sound a slightly discordant note in these otherwise harmonious proceedings.
I agree that it is right that all the institutions of the EU should observe the same standard norms, but I am still less convinced that such legal constraints need to be included in the Convention. I also feel that they should not be enforceable by the EU on Member States beyond the present commitment represented by their signatures on the European Charter of Fundamental Rights. They should not apply to private companies, individuals or organisations, nor should they cover matters of social affairs, employment or cultural policy.
We are being presented with a vehicle filled with good intentions. However, I fear we are also opening up a nightmare of duality in the appeal, on the one hand, the European Court of Human Rights and, on the other, the European Court of Justice. We have cases changing from one to the other, profiting only the lawyers. I am sorry for those of my colleagues who are distinguished lawyers, I do not wish them any diminution in their profits, but this is not something we should encourage. Recital V shows that this is already happening. The prospect of conflicting authorities being announced in the two courts is bureaucratically intolerable and a judicial nightmare.
Paragraph 2 also concerns me. The Charter must bind the Commission, the Council, Parliament and the Committee of the Regions, but should it be a 'central reference point for the European Court of Justice and national courts'? No, it should not be a central reference point of national courts. This is another indication of the potential for confusion. This confusion must be sorted out before this report is adopted. I urge Parliament to reject this report and allow the committee to resolve it.
Mr President, I believe that the great majority of Members of this House agree with the conclusions of the rapporteur and Commissioner Vitorino on the need to introduce the Charter into the new European Union Convention.
I am only going to refer to two procedural aspects: firstly, the prospect of extending the competence of the Court to hearing cases of an individual nature which, until now, are faced with considerable legitimations from a procedural point of view (from the point of view of the legitimation, interests or the recognition of the individual rights concerned). And secondly, Commissioner Vitorino's reference to the possible ratification of the European Convention on Human Rights.
I believe that the problem is not as simple as Commissioner Vitorino has suggested - as Mrs Kaufmann has stressed - because it is not simply a question of imposing the European Court of Human Rights on a Constitutional Court, but rather of a supranational construction - a Community construction - with a Court of Justice that has very particular characteristics, and imposing a different procedure on it.
Although I disagree with most of the views of my predecessor, Mr Stockton, I believe that this issue will probably warrant a study, not in relation to the Charter itself, but also the competences of the Community institutions, in particular the competences of the Court of First Instance and the Court of Justice.
I believe that the issue should be studied by the Committee on Constitutional Affairs and I am sure that Commissioner Vitorino will pay it the attention it deserves.
Mr President, there is no doubt that, for many countries, the easiest solution would be to incorporate the Charter with reference to Article 6 of the Treaty on European Union. That would presumably be the easiest solution for my own country too. All the same, I do think, however, that we must think longer and harder, for if the idea is that people should identify with the treaty, they must be able to consult the treaty or constitution and see outright what rights they have in relation to the EU. I therefore think that the maximum solution should be chosen whereby the EU is endowed with legal personality and accedes to the Convention of Human Rights, for this solution would give the Court of Human Rights more authority in relation to the EC Court of Justice. If we opt for the maximum solution, however, we must at the same time be open to the anxieties that might legitimately be felt by certain Member States, especially when it comes to issues of national identity. I should perhaps have liked to have seen the rapporteur insert just one simple clause to the effect that we must bear this concern in mind, for if we in actual fact listen to the legitimate concern the Member States may have and, at the same time, opt for the maximum solution, I think we shall succeed in combining the broad vision with the facts.
Mr President, firstly I should like to thank all those who have spoken, and especially those who agreed with the report. I also strongly congratulate Commissioner Vitorino for successfully brokering an agreement in his working group on the technical and semantic problems which have confronted some representatives of Member States. On the question of the preamble, I quite agree and I will accept Amendment 7.
To my Eurosceptic friends, I say that this is not some subversive plot. The Charter carries great authority and legitimacy. What it lacks is clarity and legal certainty. It is precisely to ensure that we can improve the position as regards certainty and clarity that we are seeking its incorporation. We are not being shamefully silent, as Mr Crowley said, on the impact on national law. The charter primarily concerns the competences of the European Union and the powers of the Union authorities. Finally, can I say that Lord Stockton and I find ourselves in appropriate political parties in Great Britain.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Statement in writing (Rule 120)
The next item is the debate on the report (A5-0333/2002) by Mrs Lambert, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council directive on minimum standards for the qualification and status of third country nationals and stateless persons as refugees or as persons who otherwise need international protection (COM(2001) 510 - C5-0573/2001 - 2001/0207(CNS)).
Mr President, Mrs Lambert, ladies and gentlemen, the Lambert Report that we are today debating deals with a crucial proposal for a directive frequently referred to as the Directive on Qualifying for International Protection. I believe that this directive constitutes the core of the common European asylum system, the need for which was underlined in the Treaty of Amsterdam and in the conclusions of the Tampere, Laeken and Seville Councils.
The Commission agrees with the European Parliament that the harmonisation at European level of policies in the field of refugees is absolutely crucial. This is not, in fact, merely an issue of harmonisation: it is a matter of responding to problems facing the Member States in the field of asylum that can only be addressed appropriately at EU level. This applies perhaps particularly to the criteria for receiving international protection. The various national systems currently contain different criteria for citizens being able to receive protection and an at times highly disparate set of laws on refugee status or on subsidiary protection. These differences between the various national systems cause secondary movements, which is undesirable as far as all EU Member States are concerned.
In order to create a situation of equal treatment, the proposal for a directive on qualification for international protection contains standards for a common definition both of refugees and of those who are entitled to subsidiary protection. It also contains standards for rights to be granted to these two categories of people. It guarantees a minimum level of protection in all Member States for anyone in genuine need of international protection, and at the same time prevents abuses in requests for asylum, which damage the credibility of the system. The proposal starts from the premise that international protection must only be granted by Member States if there is no effective national protection in place against persecution, regardless of the source of this persecution.
Lastly, we must emphasise that the subsidiary protection proposed in the directive must be considered to complement the system of protection enshrined in the Geneva Convention on refugees and must be implemented in such a way so as not to damage but to complement the current refugee protection system. The Danish Presidency's idea, supported by the Commission, is that rapid political agreement should be reached on this proposal, together with the regulation determining the Member State responsible for studying asylum requests, known as Dublin II, and the amended proposal for a directive on asylum procedures, specifically at the end of November at the Justice and Home Affairs Council. It is therefore extremely important for the Commission that Parliament adopts its position on the directive as rapidly as possible so that the Council can debate this issue in light of your opinion.
Mr President, as we have just heard the proposed directive is effectively the linchpin of the common asylum policy, setting out the basis for minimum standards for people qualifying as refugees under the Geneva Convention and subsequent protocols, and also the criteria for people entitled to international protection under other international conventions and human rights legislation. I personally regret the decision to apply this directive only to third-country nationals and stateless persons, thus removing the EU Member States from its scope, and I shall be voting for the amendments by the GUE/NGL Group to that effect.
However, the basis of the Commission's perspective is the need for protection and our responsibility to provide it. The majority of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs supported the Commission in upholding the 1951 Geneva Convention, which does not differentiate between different actors of persecution, and welcomed the move away from the narrow view held by some governments and parties that only state persecution creates official refugees. Full application of the Convention would take account of, for example, those suffering at the hands of the FARC, a non-state agent of persecution in Colombia, and would also cover political opposition in Zimbabwe and countless other instances.
We disagreed with the Commission, however, on the point of protection being afforded by a state-like agency, such as the UNHCR, and felt that this effectively imposed the duties of a state on a body that could not be held legally accountable.
The majority of the committee chose to support amendments by the Committee on Women's Rights and Equal Opportunities, which strengthen the position of women as a social group liable to persecution in some countries, and have included the example of genital mutilation in line with a previous Parliament decision on the issue.
We also took the view that sex and sexual orientation should be taken into account when looking at the definition of a social group. This has been emphasised by the Union under the Copenhagen criteria and the Treaty of Amsterdam. We are well aware of recent cases of persecution in, for example, Egypt and Jamaica.
The majority of the committee does not support the view that this directive should deal only with refugee status and that subsidiary protection could be dealt with at a later stage. We agreed with the Commission and the UNHCR that it was appropriate to deal with the two categories together and not just for administrative reasons. The complementary systems consider first of all whether a person needs protection. If they do, then their status needs to be defined. Even a full application of the Geneva Convention does not meet all protection needs and that is why many Member States have additional categories.
It is not true to say, as some do, that those in the additional category necessarily stay for shorter periods or face less serious problems in their country of origin. If we are to have a common asylum policy, we have also to deal with these additional needs and it makes sense to deal with them together. We need a holistic approach that meets our international obligations and the needs of those we aim to protect.
Because we see the two groups as complementary, the committee majority chose to accord similar social rights to the two groups. It must be sensible to allow those who wish to work, train or acquire an education to do so. It benefits the individuals, our society and their country of origin on return and, by meeting basic social needs, we can avoid larger social costs. The EU's own social inclusion strategy recognises the links, for example, between poor housing, poor health and poor educational attainment. If this applies to our own nationals, it seems only reasonable for those entitled to international protection to benefit from an equivalent entitlement if we are to avoid creating social exclusion, contrary to our own EU policy.
Our committee also agreed by a majority to a definition of family that aims to maintain the principle of family unity and to embrace a wide definition of family. That is a familiar argument in this House. It seemed sensible to accord similar status to all family members, if only to avoid the bizarre situations which sometimes occur when one family member can be accorded refugee status and another, on the same information, is denied it.
We also agreed to uphold the effective right of conscientious objection on the grounds of religion or belief - a right internationally acknowledged.
In conclusion, I should like to thank all my colleagues for their serious work and commitment on this report, whether we agreed or not. The committee has made positive amendments to the Commission's already sound proposals and I trust this position will be maintained in the vote tomorrow and supported by the Council. A positive position there will be a strong assertion of Treaty obligations and the humanitarian response of the European Union.
Mr President, I am going to raise a point of order; please do not take this off my speaking time. I have noticed that Mr Gemelli, the Chairman of the Committee on Petitions, was scheduled to speak on the last report. Those of us who are in the other building have a small problem: the screens do not work and we cannot see how long it is until the debate on the report on which we are supposed to speak. Mr President, I would like you, who are so closely involved in the efficient operation of the buildings, to see to it that the screens are working when we have meetings in the other building, because I am certain that Mr Gemelli did not realise that his turn to speak had arrived.
I take note of your comments and I must tell you that in the other building there is also a meeting of the Committee on Budgets, which, as you know, I have particular affection for.
Thank you, Mr President. The Committee on Petitions, as we point out in the explanatory statement, had confidence in the rapporteur we had in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. In other words, we believed that it was not necessary for the Committee on Petitions to produce an extensive report and to present it as if it were a fundamental report, because we had confidence in our rapporteur in the Committee on Freedoms. All I want to say is that we fully support the most important aspects of the rapporteur's proposal, which improves the European Commission's proposal.
Firstly, we support the fact that there are so many references to the European Convention on Human Rights of the Council of Europe because we believe it is closely related to the debate we are holding.
Also the reference to increasing the rights of asylum seekers and their families, whether or not they be traditional families. We have very clear examples of families which are not traditional but which are extraordinary families.
We also support the capacity for Member States to introduce and maintain certain aspects which are even superior to those laid down in the directive we are debating.
I also agree with the removal of the paragraph which proposes using semi-public organisations to protect asylum seekers. We believe that only the State can duly protect asylum seekers.
And non-repatriation in the event that the applicant is at risk of the death penalty or corporal punishment. This Parliament has spoken out very clearly against the death penalty on many occasions.
Also the reduction in the time limits for enjoying working, educational and childcare rights, as well as the extension of the residency permit.
Of course, the establishment of effective, proportionate and dissuasive penalties for those who fail to comply with this directive.
We believe that the concerns expressed by the Committee on Petitions are duly taken up in the report by Mrs Lambert, and we therefore support it.
Mr President, I believe this is a very important directive which will reflect a Europe of rights and a Europe that receives those people who feel persecuted.
Mr President, ladies and gentlemen, the Commission draft and the accompanying Parliamentary report, which we are debating today, can be described, without qualms, as the European institutions' admission of bankruptcy as regards asylum policy. Mr Vitorino, it is you who bear primary responsibility for the fact that, in the course of three years, your House has failed to produce even one single proposal on the right of asylum on which we might come to a compromise. What is even worse is that your House does not yet, for any practical purposes, separate the three pillars of economic migration, asylum rights and subsidiary protection. That is why your proposals regularly end up in the Council's waste paper basket.
The left-wingers in this House, though, also bear their due share of responsibility for the failures to date. Even the Commission is going beyond the harmonisation of minimum standards, yet, as a matter of principle, the left-wingers keep on making the proposals broader.
There is nothing, though, to equal the mendacity involved in you delivering great speeches in this House on asylum policy and allowing yourself to be lauded as the defender of refugees' rights, while your own left-wing governments, in Great Britain and Germany for example, boast about their strict policies on asylum. Even Mr Cohn-Bendit argued on French television last week in favour of tighter regulation. Why? Because, at home, you are subject to quite another kind of public scrutiny, and there you have a responsibility to our citizens, whose capacity for assimilating refugees has limits - limits that you consistently disregard here.
Tomorrow, then, we will be putting our amendments to a vote by roll call in order to expose your hypocrisy to the public gaze.
Let me turn now to the report. There is nothing new about your proposal to expand the definition of 'refugee' far beyond what is contained in the Geneva Convention. Hitherto, this has always been rejected by us, by the Council, and even by the minister in Germany's red/green government. If you have your way, people receiving subsidiary protection will be treated in almost the same way as recognised asylum seekers. That, though, is quite nonsensical. In Germany, we have known refugees from civil wars not to apply for asylum, because, as a rule, they want to return to their country once the civil war there has ended. Integration in the host country is not for them, nor do they want it in the least. Anyone who demands compulsory schooling for the children of these refugees must need his state of mind examined. Most of these children speak not a word of the host country's language, and you want to have their status reviewed only after five years instead of after one! I can imagine no situation in which the conditions giving entitlement to subsidiary protection are present five years running. No, different groups need different arrangements, and so the Council is right to call for two different approaches.
Why does this directive again concern itself with the reunification of families? After the first flop that you and the Commission produced here, I wonder if you, Commissioner, are working on a new holistic approach? So what is it to be - an integrated approach or rules in every single proposal? I do not doubt that the Council will chuck this proposal in the dustbin as well. You, though, will in future prefer to talk about open coordination, and will thereby conceal the fact that a European asylum system has been a failure, a failure you yourself provoked.
Your proposals have a damaging effect on European integration. We reject them and support the amendments tabled by our - and your - chairman, Mr Hernández Mollar.
Mr President, Commissioner, ladies and gentlemen, it is surprising, considering what is happening today in Belgium, to hear so much criticism of the Commission proposal. Indeed, in my view, it is a great credit to the European Union and this House.
We must bear in mind that, in the year 2000, 389 000 people made asylum applications, spread throughout the 15 Member States. Perhaps we should show a degree of humanity and realise that, behind all the speeches that we make in this Chamber, there are men, women and children who are fleeing persecution and conflicts or who are seeking to escape from a life of poverty and deprivation. Have we already forgotten that it is as a result of what we have experienced here in Europe in times of war that we have built up what now constitutes and justifies our presence in this House?
In our States in crisis, since the events of 11 September, those seeking asylum and international protection have been perceived by many as a threat to law and order, to social stability and even, in some cases, to national security. It is our duty, because we have a duty to remember, because it is the very justification for our existence, because we are essentially a democratic body which defends human rights, to give everyone a chance and to stop the European Union becoming a 'Fortress Europe' which is closed to the rest of the world.
Following on from other reports already adopted by Parliament, I believe that the proposal before us today makes it possible to establish something that is a real credit to us, in other words an area of freedom, security and justice. Furthermore, in order to introduce some coherence between the regulations and laws of the Member States and to define a platform for common standards, we are establishing, through this proposal for a directive, minimum standards on the definition and scope of the status of refugee. Let this be clear: the minimum standards are not aligned with the lowest common denominator, they do not make it possible to do a U-turn and to seal up Europe, the very place where the Geneva Convention was conceived - it is necessary to point this out again? The main victims of violence, trafficking and mutilation are women and girls. It is necessary, in particular, to ensure that they benefit from assistance, protection and services, and, at the same time, to make these women, who are at the greatest risk from discrimination in their countries of origin, less easy prey for traffickers of human beings or pimps, who deceive them with the offer of trips or visits to our countries.
That is why this proposal for a directive, which seeks, furthermore, to protect these women and children, must enable them to exercise their rights, must enable them to make an asylum application, must enable them to expose the specific forms of persecution that they have endured, because these are, first and foremost, attacks on respect for fundamental rights. It is this, discussions on directives such as this, which justify our continued presence in this Chamber.
Mr President, three years ago, the Tampere European Council gave the initial impetus to a common European asylum and immigration policy. The objective was to have common rules adopted that would make the EU into an area of freedom, security and justice. That was the point of departure. Three years after the Tampere meeting, we must now take a practical stand on an important step towards fulfilling that vision. Those of us in the Group of the European Liberal, Democrat and Reform Party are satisfied that our attitudes have been taken into account in the work of the committee. In our view, it is a coherent and well-balanced report that has been presented for debate here in the Chamber. It is important that we obtain common minimum standards for refugees. If the rules are to be effective, it is also important for all the Member States to have a common definition of what a refugee is. I am pleased that the report contains general rules for determining whether or not international protection is properly justified. Today, a number of the Member States have problems related to asylum and immigration policy. Each year, a large number of illegitimate asylum seekers enter the EU. They are a burden on the whole system and a drain upon those resources that could be used for the benefit of those who have real needs. Illegal immigration and people smuggling must be combated, but genuine refugees must be helped. It is this balance for which we must strive and which, in my opinion, the report makes possible. An important prerequisite of its being possible to put this proposal into practice is that we obtain a common definition of refugees with subsidiary protection status. It must be based upon relevant international conventions such as the European Convention for the Protection of Human Rights and the UN Convention Against Torture. I support making the concept of subsidiary protection status a part of the common refugee policy. Asylum policy is one thing, however, and integration something else. It is important for third country nationals to be given the opportunity of making headway with their lives in their new countries. That is something which quite a few EU countries know already. For example, Denmark and Sweden have set to work on active integration policies. The proposal has elements relating to common rights for third country nationals with legal residence in the EU, and these rights must form the basis of a sensible and necessary integration policy. Overall, the report takes a balanced view of the problems with which we are confronted, and I hope that it will be able to attract a broad majority in Parliament.
Mr President, we shall vote in favour of this report which seeks to provide a minimum level of protection to all those men and women who have been forced to flee in order to escape persecution in their region of origin. Persecution is not always due to political, religious or ethnic reasons however, and the rapporteur is right to condemn the fact that no protection is provided to those - and I quote - 'who are forced to leave their homes due to poverty'. These people include several hundred thousands who, driven from their homes due to poverty or famine, continue to be persecuted even here, on European soil. They are left to take up poorly paid undeclared labour, are at the mercy of unscrupulous slum landlords and are pursued by the police.
This concerns those people who the national governments do not issue with the requisite papers, which enable them to work and live in dignity. If the European Parliament had a genuine desire to protect those who are persecuted, it should start by doing this within the Union. It should decide, as an emergency measure, to force the national governments to issue residence permits to those in need of them and, failing that, issue them, on behalf of the European institutions, with the requisite papers enabling them to live and work in the European Union.
Mr President, I believe that the adoption of this excellent report, prepared by my fellow Member, Mrs Lambert, has become a question of humanitarian and democratic urgency.
In the absence of a common European policy on asylum and immigration issues, we are now witnessing unacceptable competition in Europe between all the governments of the various EU Member States, designed to downgrade the conditions for receiving refugees, so as to be the most unwelcoming and the most unattractive, and which also aims to criminalise refugees on the pretext of fighting against phenomena such as illegal immigration.
The French and British Ministers, Mr Sarkozy and Mr Blunkett, are obviously no exception to the rule, and the agreement that they have recently reached in favour of the closure of the Sangatte refugee camp is a tragic illustration of this situation: this agreement seeks primarily to increase the repressive measures and to downgrade reception conditions in Great Britain. Refugees are now tagged, sorted and given a hearing without even having been officially informed of the agreement and the closure plan. Commissioner, this is a question that you could, in my opinion, raise with them with the approval of the UNHCR, which occupies a highly ambiguous position in this scenario. The people of Afghanistan have already demonstrated how strongly they oppose the proposal of EUR 2 000 that they have been offered to return home voluntarily and how insulting this proposal is to them. They are also drawing our attention to their tragic existence in Afghanistan which, if not tragic before the war, would certainly be so on their return home, to their children and their families, but empty-handed, let there be no doubt about that.
Mr President, I would like to start by saying how necessary it is to lay the foundations for a policy shared by all the Member States on immigration strategies, on combating illegal immigration and therefore on a common definition of the right to asylum too. In particular, as regards the right to asylum, many Member States complain that the amount of applications they receive is excessive, condemning the attempts of some asylum applicants to abuse asylum procedures in order to get round Member States' immigration laws. Indeed, it is essential to make a clear distinction between immigration, illegal immigration, the trafficking and exploitation of human beings and the right to asylum, the latter being a right which must retain its valuable, specific status as a human right which must be safeguarded.
From this point of view, the report, pursuing what is supposed to be an open, progressive line of reasoning, widens the definition of the right to asylum - a fundamental right which, as such, cannot have too wide a definition - excessively and inappropriately, first and foremost because those requesting protection and those requesting the status of refugee are, in practice, placed on the same level, and secondly, because the report proposes too wide a definition of the right to asylum granted subsequently to family members too. Indeed, family members eligible for international protection include same-sex partners and partners' children, and likewise, when it comes to minors, members of a minor's family other than the minor's actual parents can be considered to be their parents, and they therefore do not necessarily have to have lived together with the applicant in their country of origin.
Therefore, unless amendments are adopted which make substantial changes to the text, particularly with a view to reducing the scope of the definition of 'family member' in the context of the right of family reunification, my group will vote against the motion.
Mr President, I should like to congratulate the Commission and Commissioner Vitorino on their sound proposal. I have one point of criticism.
The Commission proposes an asylum system that includes a refugee status and a subsidiary protection status. It thus creates the possibility of treating persons with refugee or subsidiary protection status differently. Given the importance of equal treatment of persons in the EU Member States, it would have been preferable if the Commission had not drawn this distinction. Fortunately, the directive in question concerns minimum harmonisation and Member States may go further when they transpose the directive into national legislation. They are free to give persons with a subsidiary protection status equal treatment.
The Lambert Report is keen to extend the Commission's proposal. Although meant well, the proposed amendments will, in my view, in fact, hamper the proper implementation of the directive on account of their subjective content. Accordingly, an asylum seeker must be given the benefit of the doubt when he makes conflicting statements as a result of traumatic experiences. In evaluating whether fear of persecution is real, consideration must be given to the gender, sexual identity, sexual orientation and health of the refugee and the habits and customs in a country. The Member States should retain a certain level of policy freedom. In addition, a workable system requires that the officials who carry out the policy should have a certain level of discretion. The proposals tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs unnecessarily restrict this discretion. They will at best lead to more bureaucracy and less freedom in the assessment of individual cases. I will therefore not be endorsing these proposals.
Mr President, the proposal for a directive presented by the Commission to set out the conditions for granting refugee status does not reflect the state of the world, nor the current needs of Europe.
This text constantly seeks to broaden the definition of refugees provided by the Geneva Convention. For example, the persecutor does not, from now on, always have to be a State, it could also be a non-State organisation. To take another example, the probable causes of persecution have been drafted in a broad and open manner, as acknowledged in the Explanatory Statement itself, which explains, for example, that a person, persecuted on account of membership of a social group, may also be persecuted on the grounds of sex or sexual orientation.
That is not all, however. The proposal for a directive creates a whole new category, subsidiary protection, which is in addition to the status of refugee provided for under the Geneva Convention.
So, Mr President, I believe that we must stop. There are many - often tragic - crises in the world that we have a duty to attempt to alleviate. The countries of the European Union cannot receive any more refugees, however. How many refugees, by the way? We do not know. The text gives no evaluation. What will be the financial burden for the taxpayer? It is a mystery. We do not know. No evaluation is proposed for this either.
It is strange, nonetheless, that, at a time when the Member States are seeking to put a stop to bogus asylum applications - which have become the main source of illegal immigration - the Commission is, for its part, trying to open the floodgates. This is not a responsible course of action. We, for our part, believe that our main task is to protect our people.
In such circumstances, the communitarisation of the immigration policy at Amsterdam, giving the Commission a monopoly on initiative after 2004, would appear to be a serious mistake. If the Member States do not want to pay a high price, they must find a way to change this situation during the next intergovernmental conference.
Mr President, Commissioner, I share the view that the directive to be drafted here is a fundamental one, and it is our common opinion that asylum law is in urgent need of harmonisation. Between the rapporteur's approach and that of the European People's Party, however, there are fundamental differences.
What are these differences? You propose a common approach to dealing with subsidiary protection and the protection accorded to refugees. We are opposed to that; we want separate directives. You propose extension of protection far beyond the bounds set by the Geneva Convention. We want the Geneva Convention retained. You want to take family reunification much further than consensus in this House has previously allowed. We want the nuclear family. You want to grant subsidiary protection, for five years and with a residence permit, immediately. That does not make sense, so we want protection to be given for as long as it is reasonably needed. So it is that the measures you are presenting here do not ensure that help is speedily given to real refugees under the Geneva Convention, but rather incite the use of asylum for immigration by economic migrants, and that tends towards its misuse.
What we find lacking in the Lambert Report, though, are primarily calls for quick procedures enabling us to decide in the minimum of time who is a refugee and who has a chance of asylum. At present, that amounts in any case to some 90% of applicants for asylum. Your report contains no reference to an EU-wide list of safe third states and states of origin. It contains nothing about applicants being required to go back if they are not given permission to remain, nor does it contain measures to ensure that they do so. Nor does it contain any demand for the European Union to conclude agreements with third countries, countries of origin and transit countries, to take applicants back. Finally, it contains no firm demand that Dublin II be used to prevent asylum shopping.
In so many respects does this report contradict our thinking that I have to say that the European People's Party is unable to support it unless the relevant changes are made.
Commissioner, Mr President, the main aim of the report that we are discussing this evening is to provide asylum seekers with a minimum level of protection in all the Member States and to reduce the differences in legislation and the practices of the Member States in this area. This is essential.
Some Members are criticising efforts to bring into line the status of refugee and that of beneficiary of subsidiary protection. Subsidiary protection exists, however, to bridge the gaps found in some interpretations of the Geneva Convention, under which a refugee is defined as a person persecuted by a government. Yet we know that some refugees who are not, strictly speaking, persecuted by their government, are, in fact, in real danger and in genuine need of our help.
The needs of all those requiring international protection are, by and large, the same. This is precisely the area the committee worked on to have amended in the proposal for a directive and I believe this has been done in a very constructive manner. As an improvement, it is proposed that refugees and beneficiaries of subsidiary protection enjoy the same rights with regard to the granting and the length of the residence permit, access to employment, possibilities of vocational training and access to integration facilities.
It is undeniable that access to employment encourages people to acquire greater autonomy and enables those concerned to support themselves and thus, to live without the assistance provided by the host country. It is obvious that minors benefiting from international protection must have full access to the state education system; this is an obvious fact recognised in several international conventions. We believe that it is dangerous to fail to protect minors, to fail to educate them, to fail to give them the minimum they need to be able to live together.
We welcome the new definition of the term family members, which is both wider and more accurate, and we stress the possibility of family reunion that is introduced in the proposal. Similarly, we welcome the fact that the rejection of refugee status, and its withdrawal, is more clearly defined. We are pleased to note that the persons who are persecuted for their sexual orientation, for their state of health, who suffer corporal punishment or genital mutilation are protected. I now urge the majority of forward-thinking, humanist Members, who are often a credit to Parliament, to reject the amendments which could completely change the nature of this report and to send a clear signal to the Council.
Ladies and gentlemen, by voting in favour of the Lambert Report tomorrow, we shall be responding to an expectation of our peoples. Whoever votes against this text tomorrow can no longer claim to truly condemn the current reception conditions which are not worthy of humanity, which are not worthy of the European Union.
Mr President, ladies and gentlemen, the Commission's draft directive is meant to provide a minimum level of protection in the Member States for such third-country nationals as are actually in need of protection. This implies, though, that secondary migration, in other words, the misuse of asylum to which Mr Vitorino referred, will thereby be kept under control. So, Mrs Lambert, the prime requirement when it comes to dealing with economic migrants is support for impoverished countries, in order to prevent human resources from haemorrhaging away through emigration and to promote economic growth with a better quality of life for the people.
The subject of asylum is seen as sensitive in all the Member States, as is shown by the fact that it has been impossible, to date, to get any of the previous draft directives on this subject adopted by the Council. I therefore regard the rapporteur's approach, which involves extending the already very far-reaching Commission proposal still further, as being quite utterly wrong. It may soothe our own conscience to grant asylum also on economic grounds, but it does not help this Parliament to be taken seriously in our Member States. The proposals for extending the scope of asylum to citizens of the European Union show how some MEPs regard ideologies as more important than sensible solutions.
Solutions, though, are what the citizens of our countries have every right to expect. We and the people in our Member States are of one mind in believing that those who are persecuted must be given humanitarian aid. This does not mean, however, that the granting of asylum can solve all this world's social, economic or environmental problems. On the contrary, that leads to the great benefit of the right to asylum being nullified.
We, the representatives of the people, have the task of finding pragmatic solutions, on the one hand for the European Union, and on the other for the asylum-seekers. A forward-looking asylum policy in the EU must also take into account the circumstances and needs of the people in our Member States. The report before us does nothing of the sort, and so the PPE-DE Group rejects it.
Mr President, Commissioner, ladies and gentlemen, one thing I believe to be true is that, with a report or a draft of this sort there are points that have to be discussed, one of which, for example, is the differentiation between the rules for refugees and the rules on subsidiary protection. We all, probably, have different opinions on it. In my own country, Germany, there could also be difficulties as regards the way we handle the reunification of families, if the whole thing is framed in such generous terms that we, in Germany, perhaps have to tackle it in a different way.
On the other hand, though, it is of course a good thing that we at last have a directive, or are at least making the attempt to lay down minimum standards, which, once in place, will enable us to achieve our objective of preventing secondary movement. I can understand my fellow-Members from other groups not being in agreement with all points, but I would also remind you that we are delegates. I am not a minister of a nation state, and am therefore not obliged to take a stringent line and consider how to persuade and convince my Danish or Dutch counterparts. I am a member of a Parliament in which I enjoy the freedom to act according to my conscience, a Parliament in which I can contemplate visions and draft proposals about them. I can frame my ideas in such broad terms that, in the final analysis, they do not absolutely have to be passed by a Council in the form of a directive, but can be a parliamentary position paper and an eventual contribution to discussion. It is in this sense that I hope that we will pass this draft tomorrow.
Mr President, Commissioner, ladies and gentlemen, Parliament's plenary has been studying various proposals to establish a common European asylum system, thereby pursuing the aim of gradually developing a genuine area of freedom, security and justice, which must be open to persons who, in various circumstances, legitimately seek protection in our Community.
Recently, at the Estoril meeting, the PPE-DE Group attached importance to these matters by holding their own seminar on this issue, the conclusions of which were reproduced a short while ago by Mr Pirker. We agree with a common asylum policy that contains minimum rules designed to ensure a minimum level of protection for persons in genuine need of it. We also agree with the aim of restricting the secondary movements of asylum seekers by reducing the differences that exist between the legislation and practices of the various Member States in this field, as well as imposing a fair division of efforts between the States.
We also agree that refugees, like any persons benefiting from other forms of protection, should be able to live with dignity in the Community of which they are a part, which can only happen if we protect their personal and social rights. In these matters, however, it is better to move slowly and appropriately rather than rapidly and get things wrong. Policies that appear to be very generous end up creating feelings of rejection and increasing xenophobic reactions that we can only condemn.
Even following 11 September, we have seen, amongst the public, suspect attitudes and increasing hostility towards asylum seekers, refugees and immigrant communities. From this point of view, we must acknowledge that the Lambert Report has not helped to generate the consensus that would be useful and desirable in these matters.
Without wishing to dramatise, Mr President, this proposal contains a core of minimum standards that reveal the legislative courage to respond effectively to the issue of citizens of third countries in need of international protection, at the same time eliminating national differences in the way in which persons are treated, avoiding the need for secondary movements. This, at least, is our view.
I therefore wish to highlight an extremely positive aspect of the Commission proposal, which is the complementarity of the dual status of international protection in which, in addition to the narrow approaches of the 1950s, the concept is extended to subsidiary protection, clarifying the concept of the perpetrators of persecution not limited solely to the State and its agents but also to material circumstances and others in which the outcome is that the State does not give protection, either because it cannot or because it does not want to, and we can all recall such situations in Africa and in Latin America. We also have the concept's inclusion of the protection organisations of stable quasi-State authorities, which must be held responsible in practical terms for the protection of individuals who fall outside the scope of simple peace or military security missions, which often relegate into second place the effective protection of individuals and respect for human rights. Lastly, extending refugees' rights in terms of periods of residence, employment and integration mechanisms, which concern every aspect of refugees' citizenship.
The violence arising from poverty and from other social scourges is not included but I hope that this will be covered in future by means of a broader concept of common asylum policy. For the moment, however, a good part of the ground has been covered, as have the bases for a common European asylum policy. The Commission should, in our opinion, be congratulated on its work, but the Council must not continue to defraud us, demonstrating its congenital inability to take a decision, as is traditional and as usually happens in these matters. Nor, Commissioner, will the Council be receiving from this House, from this Parliament, an endorsement for its inefficiency, ineffectiveness and for failing to vote.
Mr President, I should like to respond to a few of the points that have been raised in the debate this evening. The first point concerns Mr von Boetticher's contribution, the first of the right-wing Christian Democrat hit-and-run contributors. He hits out at the left in the Parliament, he hits out at the governments in the United Kingdom and Germany, and then he runs out of the Chamber so that he cannot hear the debate. He runs away from the debate and he runs away from the reality.
The reality is that there are millions of people in the world who are seeking sanctuary in the European Union. It is a situation that needs a sympathetic response. It needs Member States to look at the situation and to try to address the position with compassionate moves. This is why my group on this side of the Chamber makes no apologies for supporting a common European asylum policy, believing that it is the only way forward for the European Union. I say to those Members opposite who say they are going to vote against these measures tomorrow and who, like Mr Coelho and Mrs Klamt, have said nice things about a common European asylum policy: you cannot say nice things about it on one occasion and then, every time there is a vote, vote it down.
Mr Pirker has spelled out the objections but it is not being consistent when one Member of your group, Mr Helmer, is writing that they should end the automatic rights or end the Geneva Convention and end the automatic right of entry for those deemed to be suffering from persecution. We need to be absolutely clear where they are coming from. On this side we are quite clear in our approach. We will support this report. We very much believe that there need to be minimum standards. There need to be proper standards for asylum seekers, to recognise that they are invariably desperate people seeking desperate measures to escape from the appalling situations in their own countries. We should be compassionate in the role that we seek to play. We should be compassionate in our reports. That is why I am very happy to commend the rapporteur on this and to congratulate the Commissioner for bringing it forward.
Mr President, ladies and gentlemen, I am grateful for this debate, which has raised some extremely important questions, to which I should like to respond. Firstly, the Commission unequivocally defends the primacy of the implementation of the 1951 Geneva Convention, which is binding on all Member States. We have also covered rules on subsidiary protection and, on this matter, I should like to put Mr Berthu's mind at ease: we have created nothing new; this is not the invention of a Commissioner's Machiavellian mind. Subsidiary protection is already in place in our fifteen Member States. It arises from international commitments given by these countries, for example, when they signed up to the European Convention on Human Rights, specifically the criteria laid down in its Article 3.
With regard to the scope of this directive, I should like to say that the Commission does not accept the proposals for amendments tabled by some Members, seeking to add new grounds or to add an exhaustive list of exclusion clauses for the definition of a refugee under the Geneva Convention. We cannot accept these because the European Union does not have the authority to amend the content of the Geneva Convention. It can only be amended with the agreement of the 150 States that are parties to it. This process has been opened by the United Nations High Commissioner but we are not in a position unilaterally to amend the Convention.
Similarly, we believe that the proposals on procedural guarantees, as generous as they are, should not be included in this directive. The issue of procedures should be dealt with in the proposal on that subject, on which the Commission has tabled an amended proposal. By the same token, I wish to say to Mr Pirker that this is not the proper place in which to deal with issues of return, the Dublin II Regulation, or cooperation with third countries. These issues are important, I agree with you - and the Commission will be working on them, as indicated at the Seville Council.
Last week, therefore, the Commission tabled four new proposals for negotiating readmission agreements with Turkey, Algeria, Albania and the People's Republic of China. Over a year ago, the Commission presented a regulation on which State should be held responsible for studying asylum requests, known as the 'Dublin II Regulation', which, I hope, will be concluded by the end of this year and the Commission will, in November, present its action plan for returns policy, as well as a framework for financial action for cooperation with third countries in the fight against illegal immigration.
With regard to the issue of equal rights amongst refugees and beneficiaries of subsidiary protection, the Commission believes that the rights pertaining to the beneficiaries of these two different types of protection must be the same. We feel, however, that there should be a 'cooling-off' period and, therefore, we proposed that there should be a distinction, precisely in order to acknowledge the primacy of the implementation of the Geneva Convention.
Finally, why did we include subsidiary protection in this proposal? Let us be quite clear about this. Today, in all Member States of the European Union, the majority of persons receiving international protection do not receive this protection under the Geneva Convention but under systems of subsidiary protection. And if we wish to combat secondary movements, if we wish to combat 'asylum shopping' it would be of little value merely to include only the Geneva Convention. The essence of 'asylum shopping', the essence of secondary movements lies in the competitiveness of subsidiary protection systems, to which we can add - please forgive me for saying so, ladies and gentlemen - that it is unfair to accuse the Commission of extending the concept of economic refugees by means of subsidiary protection. On the contrary, only by dealing with the harmonisation of subsidiary protection will it be possible to adopt the so-called single procedure, which has been welcomed, as a matter of fact, by an increasing number of Member States, in which requests for asylum are studied in order of priority in a single administrative process and are subject to a single final decision. This is known as 'streamlining procedures'. This is a way of rationalising procedures that saves time, administrative means and money without having to provide unnecessary resources.
Finally, Mr President, Mr von Boetticher claimed that I bear a major responsibility for this matter and in doing so paid me a compliment which I really do not deserve. It is not the Commission proposals that are blocking the Council's decision-making ability. I must tell you sincerely that this is an area in which the Member States have initiative of legislation. Can Mr von Boetticher have asked himself why if, in these matters, the Commission proposals are as bad as he says, no Member State has tabled a proposal that has rapidly achieved the consensus of the fifteen Member States and has been adopted? This is an issue which I believe is relevant. The only innovation in this proposal, admittedly, is to extend the concept of cause of persecution to cover persecution by non-State actors. This is true. This is the situation in thirteen of the fifteen Member States, and has recently also been incorporated into German law. Am I really the most appropriate target for Mr von Boetticher's words?
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
The next item is the debate on the report (A5-0328/2002) by Mrs Cederschiöld, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission's proposal with a view to the adoption of the proposal for a Council Framework decision on attacks against information systems (COM(2002) 173 - C5-0271/2002 - 2002/0086(CNS)).
Mr President, ladies and gentlemen, I first wish to congratulate the rapporteur, Mrs Cederschiöld, who has studied this matter, to which she has dedicated considerable energy and commitment here in Parliament.
As she points out, hacking, viruses and denial of service can have very serious consequences, both as a result of individuals acting in their own interests and as part of organised crime or terrorism. The Commission proposal aims to approximate criminal offences of unauthorised access or illegal interference with information systems and follows consultation with professional sectors and with the authorities responsible for implementing the law, as well as discussions with experts in the European Union forum on cybercrime.
The Commission is seeking to establish a degree of approximation in legislation at European level, but which is in line and coherent with the Council of Europe Cybercrime Convention of November 2001. Article 3 of our proposal defines unauthorised access to an information system as an offence. What we are attempting to do is to punish hacking. Such unauthorised access must be punished when perpetrated against an information system that is subject to specific protection measures or with the intent to cause damage to a singular or collective person, or with the intention of obtaining economic benefit.
Equally, we are making illegal interference with information systems a crime, thereby addressing the issue of attacks by means of viruses and denial of service as well as the disruption of websites. The Commission proposal requires all offences to be committed in an intentional and unauthorised way and focuses above all on serious cases, the criteria for decisions on which must be decided on by the judges of the courts in each Member State. The proposal caters for aggravating circumstances and also seeks to force Member States to designate operational points of contact, available around the clock and seven days a week, with a view to facilitating the exchange of information on attacks against information systems.
The Commission considers that the rapporteur is entirely right to emphasise that the actions to be punished should not be considered to be insignificant or minor. Recital 12 of the Commission proposal therefore suggests that we must avoid excessive criminalisation, particularly for behaviour which is not very serious or which is even insignificant. The Commission agrees, for example, with the proposal for an amendment tabled by the rapporteur on this issue.
With regard to the issue of data protection under the third pillar, we are working on this matter, but I would like to ask Parliament not to suspend implementation of this proposal for a framework decision until there is a specific instrument to protect data under the third pillar. Instead, I think that specific reference must be made to respect for the principles established in the Council of Europe Convention on Data Protection, which must be fully complied with in this field of the framework decision's implementation. As a matter of fact, this was the solution adopted for the issue of the sexual exploitation of children and child pornography. I wish to thank the rapporteur once again for her contribution to this important debate which, I believe, has been much hoped for by public opinion in the Member States.
Mr President, Commissioner Vitorino, we have followed each other's efforts for many years in the fight against cybercrime and no doubt have many basic values in common. Mr Vitorino knows as well as I do that we are concerned here with a framework directive. Because the European Parliament has significantly weaker decision-making powers than it ought to have where framework directives are concerned, I would take this opportunity to draw attention to this deficiency, as I also did in the case of the point raised by Mr Vitorino when commenting upon the amendment. I understand his point of view very well, but it is from our position here in Parliament that we must exert pressure on the Convention and on developments, for what we have here are extremely worrying threats to our common union.
There is information to the effect that criminal organisations have infiltrated vital infrastructures. They have obtained access to digital circuit-breakers, which means that electricity and water can be switched off and transport brought to a halt. In particular, there have been incidents in the area of aviation that have affected the operation of control towers. Terrorists could switch off both gas and water, increasing the damage caused in connection with a physical attack. That is, of course, a situation that we must do everything to avert. We are concerned here with cross-border crime.
The Commission's proposal is a good one. I admire Mr Vitorino for his ability to present sound proposals, in spite of the defective framework he has to work within. The idea of these minimum/maximum penalties that we traditionally use for harmonisation purposes is sensible and fair. It may also put an end to the type of 'legal shopping', which we cannot of course encourage, in which criminals have the option of being sentenced in countries that have lower penalties.
We are also concerned here with intent. That too is abundantly clear, which I think is very commendable. There must be intent, the purpose being to cause damage or to procure an economic benefit. I think that this is a proper approach. I approve of the spirit of the Commission's work, but I want to repeat that the decision-making process is unacceptable. The EC Court of Justice has no competence in the area of the third pillar. The current system causes democratic rights to be neglected. Human rights lie outside the jurisdiction of the Court. That is why I give extra special emphasis to this in an amendment, something which Mr Vitorino too surely understands. The crimes in question can have long-term consequences, and they have direct effects upon people's private lives. We must obtain democratic control, and I should therefore like this legislation to begin to apply from the day on which we have proper protection in this area and also data protection in the area of the third pillar. That is something I should obviously like to see right now. I fully appreciate that the operational contact points have to be set up. I do not want to slow things down in any way, but I want to give some impetus to democratic development.
That is as far as we can get with today's decision-making system. I hope, however, that a new constitution will mean our sorting out these issues and really being able to obtain a legitimate system. Commissioner Vitorino has already made positive comments about the amendments. That also applies to the subtle attitude to legal persons. I am also pleased that we have a common position where minors are concerned.
I want to conclude by thanking all my fellow MEPs. I have tried to strike a balance involving as effective an assault upon crime as possible. At the same time, I have tried, within our present framework, to raise the profile of human rights and the protection of privacy.
I want the Convention to feel it is under pressure, which is why I have written in this way. That is something which Mr Vitorino surely understands, and I hope that he will help exercise this pressure.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mrs Cederschiöld on the excellent report she has presented, which the European People's Party supports and will vote for. We are facing a problem of considerable topical interest, which has assumed worrying dimensions and which has today become a form of organised crime, with a transnational nature, which must be responded to at Community level, because the new information and communication technologies have a fundamental impact on the daily life of the citizens and on the economy of our societies.
It is therefore crucial that there should be rigorous protection against potential abuses or criminal acts. Hacking, in whatever form, is an economic risk, risks a loss of confidence in electronic commerce and also poses a threat to individual privacy. The targets of these attacks are not only network operators, Internet service providers and electronic commerce businesses, but also private persons who have no commercial intentions.
The protection of information systems is a crucial element in creating an area of freedom, security and justice. We must, however, guarantee that no restrictions are imposed on fundamental rights and freedoms, that fundamental principles of law are not changed and that individual acts that take place purely as a result of mistakes in the use of new technologies are not punished. As I have already said in this plenary, security is and must be only one tool for safeguarding these fundamental rights and freedoms.
The Cederschiöld Report contains five essential points: firstly, the approximation of criminal law in the Member States in the field of attacks against information systems; secondly, stepping up police and judicial cooperation in this field; thirdly, enhancing prevention, promoting a culture of security, making actors aware of security risks to information networks; fourth, the existence of flexibility in criminal law on unimportant issues or those of lesser importance, thereby avoiding imposing binding, criminalising measures at European level; fifthly and lastly, and this demonstrates special consideration for young people, to allow judges the possibility to acquit minors who are charged for the first time with this type of offence, and who did not commit this misdemeanour with the intent of causing damage or procuring an economic benefit or creating prospective profits for a criminal organisation.
Mr President, despite the excellent work of Mrs Cederschiöld, who has made considerable improvements to the Commission proposal, we will vote against the motion, for there are at least four basic problems whose importance cannot and must not be underestimated: firstly, the typically European obsession with over-regulating the Internet with specific laws; secondly, the creation of an area of freedom, security and justice based on the harmonisation of permitted terms of imprisonment; thirdly, the excessive control measures which automatically criminalise all behaviour which could be described as an attack against information systems; and fourthly, the illusion that it is possible to clamp down on crime by making sentences harsher rather than by improving the effectiveness of controls.
Basically, we believe that it would be preferable to address the issue of crimes committed on the Internet with criminal law instruments already in existence rather than producing piles of specific legislation based on technological considerations which, moreover, would be characterised by the flaws which I have mentioned.
These are the reasons why we will be voting against the motion. These problems were essentially also raised by Mrs Cederschiöld and Mr Coelho, but we feel they are vitally important and cannot be ignored.
Mr President, Commissioner Vitorino, data processing and information transfer, and the assurance that these activities can be free from interference, are vitally important in today's information society. Who of us has not been afraid a virus might have got into their computer or actually suffered damage caused by a computer virus?
Viruses can have unforeseen consequences for those using computers. Examples might include data altered or destroyed by a virus in air traffic control systems or in files held by healthcare units such as the intensive care department of a hospital. This could have fateful consequences for both individuals and large numbers of people. Computer viruses in the future could cause legal uncertainty on a large scale and prevent electronic commerce and people's private business from being transacted electronically by sabotaging the reliability of electronic documents. That is why, ladies and gentlemen, our efforts to promote electronic commerce, for example, by creating the necessary legislative frameworks, will be in vain if these systems are not dependable.
I am very concerned about the opinions of experts who say that those who are creating new viruses these days are less and less those who are just playing around. At first viruses were turned out by schoolchildren and students, who produced them mainly for fun and publicity, but more and more frequently viruses can destroy hard disks and all installed programs. According to the experts macro viruses already account for 80% of all viruses.
People want to protect their privacy from intruders. I therefore agree with the views expressed earlier that hacking is turning into one form of organised crime, one that must be prevented particularly in the international context, because it is, by its very nature, a cross-border crime. The Commission proposal to prevent attacks against information systems and for the approximation of criminal law measures taken by Member States is thus a step in the right direction.
Finally I want to thank our colleague, Charlotte Cederschiöld, for the valuable work she has done. I especially agree with her observation that the Union still has not enough data protection rules to deal with third pillar matters. The European Parliament on many an occasion has called for such rules to be drawn up, and I would urge the Commission to commence drafting them immediately.
Mr President, I wish to say that, in the Commission, we are not simply obsessed with issues of suppressing crime; there are many other initiatives underway in this field; in prevention, security, and encryption and in guaranteeing the privacy of information systems. This was not the subject of this debate, which is why I did not refer to our actions in this field, but was taking them for granted.
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
The next item is the debate on the report (A5-0264/2002) by Mrs Fraisse, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the importance and dynamics of the theatre and the performing arts in an enlarged Europe (2001/2199(INI)).
Mr President, ladies and gentlemen, what strikes a new Member, such as myself, on joining the European Parliament, and the Committee on Culture, Youth, Education, the Media and Sport, is that there is no coherent vision with regard to culture in Europe. I prefer to use the expression 'vision' rather than cultural 'policy'. Those who call it cultural policy are referring to the debate or dispute that we could have. When we say, however, that there is no coherent vision, this quite simply means, for example, that cinema is dealt with from the point of view of industry, that music may feature in the budgetary lines, but that it all ends there, and that it is not clear how language or languages used in the theatre can be taken into account. That is why, Mr President, Commissioner, ladies and gentlemen, I wanted to draft this own-initiative report.
From my perspective, this own-initiative report was a means of reducing, in this vast European area of culture, the difference between industry and music which is so marked. If you are interested in languages, theatre and the performing arts, what one also discovers is that, fundamentally, these areas make up our heritage. The theatre and the performing arts make up the heritage of Europe, and it is as much our literary heritage as our political heritage, since there is no theatre which has not been shaped, both by the birth of democracy and by the life of the streets and the city. That is also why I believe that the issue of the theatre and performing arts is of great importance in the European area.
When I began meeting performing arts professionals, what I heard first of all was their demand for freedom. They were adamant that they would not lose their freedom, or agree to us keeping checks on them, or creating an official art policy which would not be, in any shape or form, on the scale that they were seeking. That was the first thing that they said. The second thing that they touched upon was all the difficulties, the vast number of difficulties, such as double taxation, social and fiscal, but also the vast number of difficulties that they face when travelling. Because artists travel, they are already within Europe, they do not contemplate the issue of whether to stay in their own country or whether they are becoming uprooted, they travel and they need us to help them do this. This is a kind of reality that exists and that we must support. Of course, I do not believe - and this is increasingly evident with each passing day - that we can apply market and competition rules to the area of culture.
We have seen this elsewhere: within the cinema, State aid is now recognised, even promoted or mimicked in countries other than those where this already exists. Even for the audiovisual industry therefore, we are aware of the importance of the role of State support. I believe that, for the performing arts and theatre in particular, it is the same thing, we must have State aid and this aid begins with the responsibility that the States must assume to facilitate the movement of individuals and productions in Europe, as well as to encourage training.
In one respect, this is quite simply the conclusion that my report reaches. Member States must also make an effort to cooperate. Eventually, we might stop thinking in terms of a divide. I feel that, in our never-ending debate on culture, we still mean that either culture will be dealt with by the Community, or it will be a matter of subsidiarity, and therefore we must not touch it. I do not feel that this divide is of any use or that it helps in any way, and I believe, on the contrary, that if we go back to Article 151 which calls for cultural cooperation, this is exactly what we must use in order to think in terms of a Europe of culture and a Europe of the performing arts.
As I said, there are barriers, such as double taxation, the lack of legislation, and a common technical vocabulary. There are, however, remedies as well, such as sub-titling, the White Paper which could help us to harmonise legislation - and I hope that the Commission will listen to us - databases, and the sharing of vocabulary. Perhaps we should also take the advice of experts, artists, who know of current developments within the industry, when it comes to making decisions.
To sum up, ladies and gentlemen, I believe that we must think about the way in which culture will be preserved, dealt with properly in the Convention and the future Constitution. I think we must also think about the European Council resolution put forward in June, which proposed a plan for cooperation in the area of culture. I think that we will be able, with the European Commission and Parliament, to support the resolutions of the European Council as well.
Mr President, Mrs Fraisse, ladies and gentlemen, on behalf of the Commission, I would like to congratulate Mrs Fraisse and the Committee on Culture, Youth, Education, the Media and Sport, for this own-initiative report which, in my view, has become a tool for our action in the area of culture. I would like to respond to a number of points expounded in the report.
First of all, the need for support for the performing arts. Under the cooperation agreements, I refer to Action II of the Culture 2000 programme, we are currently supporting, and will do so for three years, six networks in the area of the theatre, three in that of dance, seven in that of music, a network in the area of the circus and two interdisciplinary networks, and this is for performing arts networks alone. In addition, in order to promote the creation of platforms, we mentioned these as part of our deliberations on the future of cultural action at the forum on cultural cooperation in Europe. Creating these platforms is also part of the current deliberations on the future of the Culture 2000 programme.
Next, the lack of statistics. The Commission is aware of the need to increase the production of European cultural statistics and the Eurostat 'Cultural Statistics' group is already working on several themes: cultural jobs, financing culture, cultural events. The quantification of data as far as the world of culture is concerned is not an easy task. It takes a great deal of time. Furthermore, a Eurobarometer survey on the participation of EU citizens in cultural activities was carried out this year at the Commission's request.
Thirdly then, the need for measures to encourage the mobility of artists. This is certainly one of our great concerns. Your report accurately highlights the importance of information on aid structures for mobility, fiscal and social laws and administrative formalities to encourage mobility. We share these concerns, as does the Council, which is also examining a draft resolution on the mobility of artists. In this respect, I also believe it is very positive that the Member States are themselves considering these issues of mobility, which are primarily their responsibility.
Since a common area free from all barriers to movement has been very well established, the Commission is now trying to encourage mobility of all types. We have also recently published a study that specifically looks at the barriers to mobility in the cultural sector, the conclusions of which are combined with those of Mrs Fraisse's Report. This study has been very well received by cultural circles.
I would also like to point out that, as part of the action plan on mobility presented by the Commission at the European Summit in Barcelona, a comprehensive Internet site on the mobility of Europeans is to be set up in 2003 and the development of a 'culture' portal will enable the Commission to provide an increasing amount of information regarding mobility in the cultural sector. To achieve this, we have asked for the cooperation of the States, so that artists can make use of an information repository for all countries.
I would like to speak briefly about fiscal issues. The problems of double taxation are relatively rare, as our study showed. In the current situation, Member States are best placed to resolve amongst themselves the division of tax law, taking into account each specific situation. The application of fiscal conventions agreed between the States should eliminate the risk of double taxation. Nevertheless, the Member States must apply the conventions with respect for Community law and avoid any discrimination. I can assure you that the Commission is showing no hesitation and will show no hesitation in taking the appropriate measures in the event of such discrimination.
As you can see, the Commission is already doing a great deal to encourage mobility in this sector. It has taken two types of measures; ensuring the application of Community legislation and encouraging mobility in our financial instruments. Your resolution and that of the Council will support our efforts. In our view, because of the work that has been done, it is not necessary to draft a White Paper.
As far as the circulation of works of art and shows is concerned, this is often related to mobility, of course. In this respect, there are particular objectives, such as those that you mention, including the creation of a database which makes it possible to exchange information on works of art. Work has already been done in this area, as part of the 2000 programme. For example, Culture Base Net is a project launched by the Haus der Kulturwelt [World Culture House] in Berlin, in conjunction with key players from Sweden, the United Kingdom and Denmark, in order to set up a database on the Internet which introduces artists from all over the world, beginning with Europe.
You mention in particular the question of free movement of stage equipment. We are not aware that barriers exist to the freedom of movement of this equipment, but we attach great importance to eliminating, at national level, administrative or bureaucratic complications in this area. We must, therefore, be informed of any barriers. Furthermore, so that the free provision of services is safeguarded, we are ensuring that the States do not make unjustified or excessive demands.
Another aspect is training. Regarding your request for a nomenclature of job roles, I would like to say to you that we are already working on this matter. Eurostat is working in conjunction with the Member States, within a working group, on the types of profession section of international classification which covers cultural roles, with the aim of improving and clarifying this nomenclature.
With regard to the recognition of qualifications, professions relating to the performing arts are, in most cases, professions that are referred to as non-regulated. This means that the recognition of qualifications for professional purposes depends on criteria drawn up by the professions themselves. Nevertheless, it is possible to improve this recognition, as well as the recognition for academic purposes, in other words, to help students continue with their studies.
The Commission has therefore decided to create and promote instruments which make the content of studies undertaken in other countries transparent. I am thinking of additional studies and of academic credit systems. It also supports the reliability of mutual recognition by establishing networks between all European art schools.
As for financial support from Europe for artistic training, there is no specific programme, but our education programmes support such training and we are seeing some encouraging signs. One example of many is that the number of Erasmus students studying arts subjects has increased from 3 250 in 1998 to 4 700 in 2001, and each school that is recognised as a higher education establishment in its country can apply to take part in Erasmus activities.
Lastly, you stress the need for broader and greater cultural cooperation, and in this respect as well, Mrs Fraisse, we share your concern. There is, moreover, continuity in Parliament's requests in this area, and I refer you the Ruffolo Report.
Cultural cooperation is an element of enlargement. What better example can I give than to tell you that the number of key cultural players in the candidate countries taking part in the Culture 2000 programme has rocketed to 120 in just one year?
We are also pleased to note that we are making progress in the area of dialogue between cultures. Thus, the project to establish a Euro-Mediterranean foundation for cultural dialogue is underway and, in the area of education and youth, we are moving with increasing resolve towards this theme. I would like to thank you, Mrs Fraisse, the members of the Committee on Culture, for this report which will be very useful in current deliberations on the future of the Culture 2000 programme.
Mr President, I speak as shadow rapporteur on behalf of my group. We congratulate Mrs Frays on her report and will broadly support its adoption. We have tabled two amendments which we hope the House will accept.
The report constitutes a useful analysis of measures to encourage theatre and the performing arts throughout the EU, particularly focusing on the need for mobility. Presaging the enlarged EU, the rapporteur's explanatory statement notes that the candidate countries could not support cultural programmes through the PHARE and TACIS programmes but that artistic cooperation has been enhanced through the THEOREM programme, by which they gained access to the Culture 2000 programme last year, as Commissioner Reding has just reminded us.
In Mrs Fraisse's speech she drew attention to the need for vision and coherence in cultural matters in the EU and particularly in the enlarged EU. I very much support that. It is timely, following the Commission's announcement of approval for the ten candidate countries to accede to the EU and this weekend's referendum in Ireland, which cleared a potential obstacle to the enlarged EU.
The EU's character is going to change very dramatically, particularly with the accession of the Central and East European countries. Culture surely has a huge role to play in this respect. To what extent does the existing programme deal with the years of collective amnesia in Western Europe, perhaps not so much in Germany and Austria, where there were always historical and family links, but in other countries where the shadow of the iron curtain still exists.
Bearing in mind Mrs Fraisse's call for vision and coherence, have we really done enough to bring home to the public in the present EU what completing the European family is going to mean, in the theatre and performing arts as well as other cultural fields? When Stalin outlined his project for Central and Eastern Europe, Winston Churchill's reply was 'the eagle must let the small bird sing'. I wonder whether we feel today that all the institutions of the EU have done enough to let the small bird sing.
Mr President, I too should like to take my turn in congratulating the rapporteur for having made a quantum leap and married her vision to political considerations, a rare feat indeed here.
We all want a revival of the arts, and the performing arts in particular, and we feel that enlargement really will allow us to enter a new era in Europe. I am sure that each and every one of us, like the Commissioner, is eager to contribute to this revival in our own way, by providing a number of political tools. I have to say that the report, which I made a point of sending to numerous theatrical agencies in Greece, has excited a great deal of interest and they are waiting to see how tomorrow's vote goes and who votes against it.
I think that political intervention to bring about an area of performing arts is extremely important and I just have one or two comments to make. Commissioner, I know that you are not responsible, but the statistics are so late, they are causing confusion and muddying the waters. We need these statistics and your support is important here. It is also important for dramatic works to be translated. They cannot appear first in book form and then as translations. Dramatic works really do need to circulate among artists as translations if they are to travel. And finally, the whole situation is in a state of flux. We have a Canadian initiative on international cultural collaboration, we have the ongoing discussion within the World Trade Organisation, and we shall have to wait and see how these situations develop.
So we have to harness our vision to political ideas which will bring about a cultural policy which revives rather than renationalises the performing arts, a policy that offers specific ways of making our dreams come true for European culture.
Since time immemorial, people have been involved in theatre in one form or other, and each nationality has developed it own preferences and forms of expression. I would therefore like to thank Mrs Fraisse for her initiative to map out the state of affairs with regard to performing arts in the EU and the candidate countries. Given the wide area and the many variations in the different countries, it is a valiant and successful effort. Nevertheless, I should like to make a few observations.
Firstly, theatre exists by the grace of its producers, directors and actors, and I should like to add the theatre-going public to this list, for without an audience, there is no theatre. Many theatres and theatre forms have followers who unite in one way or another in 'friends of ?', and I believe that they too deserve a mention when the topic of supporting the dramatic arts is mooted. They offer incentives, information and bring theatre to the attention of a wide public. This aspect is, sadly, missing from the report.
Secondly, I should also like to expressly draw your attention to the role of information technologies in modern theatre. Modern theatre productions increasingly incorporate modern technology in their performances. This trend deserves our attention and must certainly be included in fresh theatre policy, for it indeed pertains to a typically European task in the field of innovation.
Thirdly, my group has major objections to the appeal for more financial support. We believe that enough attention is being given to this aspect by 'Culture 2000', the structural funds and the Socrates and Leonardo programmes, upon which the Commissioner, in fact, enlarged. Finally, more tax allowances for the mobility of those who are culturally active is a taboo subject in my group. We agree that double taxation is naturally exaggerated, but the award of special tax allowances would be a reason for us to abstain from Mrs Fraisse's entire report during the final vote.
Mr President, Mrs Zorba, Commissioner, on the contrary, theatre is not dead. It has been pronounced dead at regular intervals ever since it came into being. It lives! Deserving protection as the biotope of every democratic society, the theatre lives not only thanks to the antics of its exponents, but also thanks to public interest and childlike curiosity, and thanks to national policies. We all know that this responsibility is borne by the Fifteen, soon to be twenty-five and more.
Like Mr Beazley and others who have spoken before me, I wonder whether everyone is truly aware of the enormous political and delicate task that we have been set to do.
The business world has galloped on ahead, but the EU's citizens are still tottering along behind integration. Europe must help where it can. Let me first thank you, Geneviève Fraisse, for your initiative, and for this wonderful report. If, within the internal market framework, we enact laws relating to culture, we must also make full use of every instrument at our disposal in the service of the many kinds of theatre - whether houses rich in tradition, buildings commandeered for alternative uses, streets between Lisbon and Helsinki, Athens and London - to protect this diversity, helping it to develop further and come to full bloom. This will call for a shared effort on the part of all of us.
It is primarily to the Member States that I appeal. We have to do away with fiscal discrimination as part of European mobility policy and as an essential contribution to integration. We have to exploit to the utmost all the options that the framework of the sixth VAT directive offers us and win over the media, for they - especially the public broadcasting institutions - are our partners.
Thank you, Commissioner, for your observations. Take this report as a mandate and as a support. Do not let it gather dust in a drawer; it is too valuable to be eaten away by moths.
No holes in the Budget are stopped if we cut back on art and culture; we are just the poorer thereby.
Mr President, I am not going to speak to you about those working in the entertainment industry on short-term contracts, the number of which has doubled in France in five years and has reached the incredible figure of 90 000, and whom the rapporteur is trying to federate. I shall, instead, speak about pluralism in French television, particularly as far as the so-called public service networks are concerned.
We must do everything necessary so that these television channels, which receive more than EUR 2 billion in subsidies from the French Government every year, at last respect the principles that are at the very core of their public service duty, in other words, the principles of democracy and respect for all political opinions. I am speaking of the so-called journalists and big prize-budget producers who are behaving in the manner of the worst campaigners of politically correct misinformation.
In this respect, the disgraceful behaviour of Antenne 2 and FR 3 between the two rounds of the French presidential election was unacceptable and flouts the most basic rules of the professional code of ethics of journalism. It would be a great credit to the current government to impose the necessary penalties against the two or three presenters who were guilty of professional misconduct.
Lastly, in order to avoid confusion between journalism and propaganda in the future, each state or private television channel should organise a debate involving the main representative political views ?
(The President cut the speaker off)
You do not have any time left.
Mr President, I assume that it had escaped Mr de Gaulle's mind that our discussion today is on theatre rather than television or journalists. I would prefer to speak to the matter on the agenda. I wish to congratulate Mrs Fraisse and say something on just a couple of points that have not yet been mentioned today. First of all, I am glad that a Member has taken up this matter again after an interval of ten years, in the course of which the issue has lost none of its topicality. It was in 1992 that I produced a report on the state of artists, and I can only say that I still search in vain today for the practical results that the Commission could have brought about in these ten years.
Whilst believing that the topics addressed today are very multi-faceted, I would nonetheless like to limit myself to two things, the first being the way in which the cultural sector is financed at both national and European level. It is the subject of politicians' speeches, but does not give rise to political action, and it is for that reason that I believe much is still amiss in this area. I would like to observe that there are two things that are in need of improvement. Firstly, the Culture 2002 programme, to which Mrs Reding has already referred, has to have more money allocated to it; if the Council of Ministers suddenly attaches such importance to culture, then it should provide funds for it. In addition, we should also bear in mind that it is the performing arts that are popular with quite specific viewers and listeners. So far, these are small-scale projects, for which the Commission has no love, but which we want because the public likes them!
Secondly, the private sector must be involved more than it has been before. Patronage and sponsorship are important. There are no Budget resources available, and so we have to look for ways to enable people with a lot of money to spend it in the right way. That is why we should do more about this. I regret the way that the coalition agreements in my own country mean that it is precisely this that is to be done away with.
Thirdly, artists face a very large number of technical obstacles in terms of the material they have to work with, and here in particular the Commission could really do something, for example, for circuses and small travelling theatres. Please do something in this area; it would be a great help to the performers!
Mr President, Commissioner, ladies and gentlemen, Mrs Fraisse's Report contains many positive points, which require answers at Community level if we persist in hoping that Commission policies will produce a genuinely European stamp for these projects.
Recital F rightly points out that the vitality of the theatre and performing arts should not depend chiefly on public subsidies. It is, in fact, extremely important to boost the diversification of funding sources and to strengthen sponsorship policies, with the corresponding tax relief likely to attract sponsors. It is also important, however, that the performing arts develop a satisfactory business dimension. We live in a market economy and neither the State not the European Union should act as a wet nurse or a nanny for cultural creation. There is no justification whatsoever for the performing arts as a rule to be directly supported by a system of public subsidy for productions. It is more important for cultural creation to run the risks inherent to it and that public resources facilitate international promotion, distribution, greater accessibility of content through translation and subtitling and proper co-production, in the spirit of the 'Culture 2000' Programme.
There is, however, every reason why artistic training from childhood, as well as contact with cultural creation in all spheres - and therefore with the arts and performing artists - judiciously promoted from school onwards, should make a decisive contribution to finding new publics, which we can expect will lead to an increase in the demand for cultural consumption likely, at least in part, to sustain the corresponding supply. What makes no sense is to reduce supply and funding for supply without seeing any significant growth in audiences, which are still lacking. Let us hope that the Fraisse Report is also a step in this direction.
It was a misunderstanding. I thought that you were asking to take the floor, when in fact you were applauding the rapporteur.
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
(The sitting was closed at 9.50 p.m.)
I feel that Mr Duff's Report is right to focus on the importance of the Charter of Fundamental Rights and its future status, for it must be included in the Constitutional Treaty which the next IGC is to draw up at the end of 2003. It must be one of the bases for the conversion of the pillar structure of the Union to a Community structure.
As Chairman of the Committee on Petitions, I have noted the increase in the citizens' requests for protection of their rights, which shows that their relationship with the European institutions, particularly Parliament, is constantly improving. I support the establishment of the 'European Ombudsman' to safeguard the financial interests of the Union, of the European arrest warrant and of the mutual recognition of judgments and the work of Europol - institutions which require greater coordination and organisation and a more specific horizontal and vertical division of competences.
After the elements of Community law relating to criminal law, I believe it is important to address the civil law elements too and, in particular, the relationship between the citizens and the legal systems of the Member States, some of which need to be reorganised, including the administrative and civil justice systems of my country. Without altering the distribution of competences between the Union and the Member States, the Union needs to play a positive role allowing the citizens to benefit fully from the 'right to justice'. Moreover, the Union must reflect on the issue of the relationship between the citizens and the Court of First Instance with a view to making European justice tangible for the citizens.